EX-10.1 4 exhibit101.htm

Exhibit 10.1



 

 

INVESTMENT AGREEMENT

dated as of April 7, 2008

between

WASHINGTON MUTUAL, INC.

and

THE INVESTORS PARTY HERETO

 

 

 


--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

Page

    ARTICLE I
    Purchase; Closings

1.1 Purchase

2

1.2 Closing

2

    ARTICLE II
    Representations and Warranties

2.1 Disclosure

7

2.2 Representations and Warranties of the Company

9

2.3 Representations and Warranties of the Investor

43

    ARTICLE III
    Covenants

3.1   Filings; Other Actions

47

3.2   Access, Information and Confidentiality

52

3.3   Conduct of the Business

55

   ARTICLE IV
    Additional Agreements

4.1   Standstill Agreement

55

4.2   Transfer Restrictions

58

4.3   Governance Matters

60

4.4   Legend

63

4.5   Reservation for Issuance

64

4.6   Certain Transactions

65

4.7   Indemnity

65

4.8   Exchange Listing

70

4.9   Registration Rights

70

4.10   Articles of Amendment

96

4.11   Reset.

96

4.12   Repurchase Obligation

99

    ARTICLE V
    Termination

5.1   Termination

99

5.2   Effects of Termination

100

    ARTICLE VI
    Miscellaneous

6.1   Survival

100

6.2   Expenses

101

6.3   Amendment

101

6.4   Waivers

101

6.5   Counterparts and Facsimile

101

6.6   Governing Law

102

6.7   WAIVER OF JURY TRIAL

102

6.8   Notices

102

6.9   Entire Agreement, Etc

104

6.10   Other Definitions

105

6.11   Captions

106

6.12   Severability

107

6.13   No Third Party Beneficiaries

107

6.14   Time of Essence

107

6.15   Certain Adjustments

107

6.16   Public Announcements

108

6.17   Specific Performance

108

--------------------------------------------------------------------------------



LIST OF EXHIBITS

> > > > > Exhibit A:         Preferred Stock Articles of Amendment
> > > > > Exhibit B:          Form of Warrant

--------------------------------------------------------------------------------



INDEX OF DEFINED TERMS

Term Location of
Definition Adverse Development 2.2(w)(5)(A) Affiliate 6.10(a) Agency
2.2(v)(3)(A) Agreement Preamble Beneficially Own 4.1(f) Beneficial Owner 4.1(f)
Benefit Plan 2.2(r)(1) Board of Directors 2.2(d)(1) Board Representative 4.3(a)
business day 6.10(e) Capitalization Date 2.2(b) CERCLA 2.2(u) Closing 1.2(a)
Closing Date 1.2(a) Code 2.2(i) Common Stock Recitals Company Preamble Company
Financial Statements 2.2(f) Company Preferred Stock 2.2(b) Company Reports
2.2(g)(1) Company Securitization Documents 2.2(w)(5)(B) Company Securitization
Trust 2.2(w)(5)(C) Company Significant Agreement 2.2(l) Company Sponsored Asset
Securitization Transaction 2.2(w)(1) Company Subsidiary 2.2(a)(2) Company 10-K
2.1(c)(2)(A) control/controlled by/under common control with 6.10(a) Convertible
Preferred Stock Recitals De Minimis Claim 4.7(e) Delayed Delivery Date 1.2(b)(3)
Demand Registration 4.9(a)(1) Disclosure Schedule 2.1(a) ERISA 2.2(r)(1)
Exchange Act 2.2(g)(1) FDIC 2.2(a)(2) Fundamental Change 4.11(b)(1) Governmental
Entity 2.2(e) herein/hereof/hereunder 6.10(d) HOLA 2.2(a)(1) Holdback Period
4.9(g) Holders’ Counsel 4.9(d)(2) HSR Act 3.1(a)
including/includes/included/include 6.10(c) Indemnified Party 4.7(c)
Indemnifying Party 4.7(c) Information 3.2(b) Initial Closing 1.2(a) Initial
Closing Date 1.2(a) Initiating Investors 4.9(a)(1) Insurer 2.2(v)(3)(C)
Intellectual Property 2.2(z) Investor Preamble Liens 2.2(c) Loan Investor
2.2(v)(3)(B) Losses 4.7(a) Market Price 4.11(b)(2) material 2.1(b) Material
Adverse Effect 2.1(b) New Issuance Price 4.11(a)(1) Observer 4.3(d) Olympic
Partners Preamble or 6.10(b) OTS 3.1(a) person 6.10(f) Piggyback Registration
4.9(b)(1) Pre-Closing Period 3.3 Preferred Stock Articles of Amendment Recitals
Preliminary Fundamental Change 4.11(b)(3) Previously Disclosed 2.1I Qualifying
Ownership Interest 3.2(a) Reference Purchase Price 1.2(b)(1) Registrable
Securities 4.9(a)(1) Registration Expenses 4.9(d)(1) Registration Request
4.9(a)(1) Registration Statement 4.9(a)(1) Regulatory Agreement 2.2(t) Reset
Event 4.11(a)(2) Reset Issuance 4.11(a)(1) Reset Payment 4.11 Reset Price
4.11(a)(2) Reset Purchase 4.11 Reset Purchaser 4.11 Rights Plan 2.2(b)(8) SEC
2.1I(2)(A) Securities Recitals Securities Act 2.2(g)(1) Series R Preferred Stock
2.2(b) Servicer Default 2.2(w)(2) Servicer Default or Termination 2.2(w)(2)
Short-Form Registration 4.9(a)(3) Shareholder Proposals 3.1(b) Significant
Subsidiary 2.2(a)(2) Special Registration 4.9(b)(1) Subsidiary 2.2(a)(2)
Tax/Taxes 2.2(i) Tax Return 2.2(i) Threshold Amount 4.7(d) TPG VI Preamble TPG
Investors Preamble Transfer 4.2(a) Triggering Change of Control 4.11(a)(2)
Underlying Security Price 4.11(b)(4) Voting Debt 2.2(b) Voting Securities 4.1(f)
Warrants Recitals Washington Mutual Funding 2.2(b)(9) WMB 2.2(a)(2) WMBfsb
2.2(a)(2)

--------------------------------------------------------------------------------



 

                INVESTMENT AGREEMENT, dated as of April 7, 2008 (this
“Agreement”), between Washington Mutual, Inc., a Washington corporation (the
“Company”), Olympic Investment Partners, L.P., a Delaware limited partnership
(“Olympic Partners”), and TPG Partners VI, L.P., a Delaware limited partnership
(“TPG VI” and collectively with Olympic Partners, and any of their permitted
assignees pursuant to this Agreement, the “TPG Investors” or the “Investors”).

RECITALS:

                A.        The Investment. The Company intends to sell to each
Investor, and each Investor severally and not jointly intends to purchase from
the Company, as an investment in the Company, shares of Common Stock, no par
value, of the Company (the “Common Stock”), shares of a series of contingent
convertible perpetual non-cumulative preferred stock, no par value, of the
Company, having the terms set forth on Exhibit A (the “Convertible Preferred
Stock”), and/or warrants to purchase shares of Common Stock in the form set
forth on Exhibit B (the “Warrants”), all as described herein with respect to
such Investor.

                B.         The Securities. The term “Securities” refers
collectively to (1) the shares of Common Stock and Convertible Preferred Stock
purchased, and the Warrants issued, under this Agreement and (2) any securities
(including shares of Common Stock) into which any of the foregoing are converted
in accordance with the terms thereof and of this Agreement. When purchased, the
Convertible Preferred Stock will be evidenced by a share certificate
incorporating the terms set forth in an Articles of Amendment to the Company’s
Articles of Incorporation for the Convertible Preferred Stock in the form
attached as Exhibit A (the “Preferred Stock Articles of Amendment”).

                NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:

ARTICLE I

PURCHASE; CLOSINGS

                1.1   Purchase. On the terms and subject to the conditions set
forth herein, each Investor, severally and not jointly, will (i) purchase from
the Company, and the Company will sell to each such Investor, the respective
number of shares of Common Stock, if any, and Convertible Preferred Stock as are
set forth opposite such Investor’s name in Schedule 1 to this Agreement and (ii)
receive from the Company such Warrants, if any, as are set forth opposite such
Investor’s name on Schedule 1 to this Agreement.

                1.2   Closing.

                        (a)   Subject to the satisfaction or waiver of the
conditions set forth in this Agreement, (i) the closing of the purchase of the
Securities by TPG VI pursuant hereto (the “Initial Closing”) shall occur at 9:30
a.m., New York time, on April 10, 2008, and (ii) the closing of the purchase of
the Securities by the other Investors pursuant hereto (the “Closing”)shall occur
at 9:30 a.m., New York time, on April 11, 2008, provided that, in each case, if
such conditions have not been so satisfied or waived on such applicable date,
the Initial Closing shall occur on the first business day after (and the Closing
shall occur on the second business day after) the satisfaction or waiver (by the
party entitled to grant such waiver) of the conditions to the Initial Closing
and Closing set forth in this Agreement (other than those conditions that by
their nature are to be satisfied at the Initial Closing or Closing, as the case
may be, but subject to fulfillment or waiver of those conditions), at the
offices of Simpson Thacher & Bartlett LLP located at 425 Lexington Avenue, New
York, New York 10017 or such other date or location as agreed by the parties.
The date of the Initial Closing is referred to as the “Initial Closing Date.” 
The date of the Closing is referred to as the “Closing Date.”

                        (b)   Subject to the satisfaction or waiver on the
Initial Closing Date or Closing Date, as the case may be, of the applicable
conditions to such Initial Closing or Closing in Section 1.2(c):

                (1)    at the Initial Closing, the Company will deliver to TPG
VI:

                (A)   (x) certificates representing a number of shares of Common
Stock equal to (A) the dollar amount applicable to the shares of Common Stock
set forth opposite such Investor’s name in Schedule 1 divided by (B) the lower
of (i) $8.75 and (ii) the lowest purchase or conversion price of any share of
Common Stock or Convertible Preferred Stock sold, or committed to be sold, on
the Closing Date pursuant to the transactions referred to in Section
1.2(c)(1)(B) (the lower of (i) and (ii), the “Reference Purchase Price”) and (y)
certificates representing a number of shares of Convertible Preferred Stock
equal to (A) the dollar amount applicable to the shares of Preferred Stock set
forth opposite such Investor’s name on Schedule 1 divided by (y) $100,000, in
each case, against payment of an amount equal to the amount set forth, with
respect to each of the Common Stock and Preferred Stock, respectively, opposite
such Investor’s name on Schedule 1 to this Agreement; and

                (B)   a Warrant to purchase a number of shares of Common Stock
equal to (x) the aggregate amount set forth opposite such Investor’s name on
Schedule 1 divided by (y) the Reference Purchase Price divided by (z) four.

                (2)   on the Delayed Delivery Date, the Company will deliver to
Olympic Partners:

                (A)   certificates representing a number of shares of
Convertible Preferred Stock equal to (x) the amount set forth opposite such
Investor’s name on Schedule 1 divided by (y) $100,000, against payment, by wire
transfer of immediately available funds to an account designated by the Company,
of an amount equal to the amount set forth opposite such Investor’s name on
Schedule 1; and

                (B)   a Warrant to purchase a number of shares of Common Stock
equal to (x) the aggregate amount set forth opposite such Investor’s name on
Schedule 1 divided by (y) the Reference Purchase Price divided by (z) four.

For the avoidance of doubt, following the occurrence of the Closing, the
obligations of the Company to deliver the Securities on the Delayed Delivery
Date and the TPG Investors to pay for such Securities shall become irrevocable
and unconditional save for the condition that the other party shall have made
the required delivery of the Securities certificates or payment, as applicable,
as stated in this Section 1.2(b)(3).   As used herein, “Delayed Delivery Date”
means the later of the Closing Date and April 21, 2008.  On the Initial Closing
Date, the Company shall deliver to the Investors a certificate signed on behalf
of the Company by a senior officer certifying to the Reference Purchase Price.

                        (c)   Closing Conditions.  (1)  The respective
obligations of each Investor on the one hand, and the Company, on the other
hand, to consummate the Initial Closing and the Closing is subject to the
fulfillment or written waiver by the applicable Investor and the Company prior
to each of the Initial Closing and the Closing of the following conditions;
provided that the condition set forth in Section 1.2(c)(1)(B) shall not be a
condition to the Initial Closing:

                        (A)   no provision of any applicable law or regulation
and no judgment, injunction, order or decree shall prohibit the Closing or shall
prohibit or restrict any Investor or its Affiliates from owning, voting, or,
subject to the receipt of approval of the Shareholder Proposals, converting or
exercising, any Securities in accordance with the terms thereof and no lawsuit
shall have been commenced by a Governmental Entity seeking to effect any of the
foregoing;

                        (B)   the Company shall have received proceeds of the
sale of shares of Common Stock and Convertible Preferred Stock of not less than
$3,000,000,000 on or prior to the Closing Date, including at least
$1,750,000,000 in gross proceeds received (not including fees or underwriting
discounts paid) from a minimum of six existing shareholders of the Company
owning in the aggregate not less than 100,000,000 shares of Common Stock; and

                        (C)   the shares of Common Stock to be issued at the
Closing shall have been authorized for listing on the New York Stock Exchange or
such other market on which the Common Stock is then listed or quoted, subject to
official notice of issuance.

                (2)  The obligation of each Investor to consummate the purchase
of Securities to be purchased by it at the Initial Closing and Closing is also
subject to the fulfillment or written waiver by the applicable Investor prior to
the Initial Closing or Closing, as the case may be, of each of the following
conditions:

                        (A)       the Company shall have performed in all
material respects all obligations required to be performed by it at or prior to
Closing under Sections 3.1, 3.2(a), 3.3, 4.6 and 4.10 of this Agreement; and

                        (B)       such Investor shall have received a
certificate signed on behalf of the Company by a senior executive officer
certifying to the effect that the condition set forth in Section 1.2(c)(2)(A)
has been satisfied.

                (3)  The obligation of the Company to consummate the Initial
Closing or the Closing, as the case may be, of the sale of Securities to each
Investor is also subject to the fulfillment or written waiver by the Company
prior to the Initial Closing or the Closing, as the case may be, of each of the
following conditions:

                        (A)       such Investor has performed in all material
respects all obligations required to be performed by it at or prior to the
Initial Closing or Closing, as the case may be, under Sections 3.1 and 3.2(b) of
this Agreement; and

                        (B)       the Company shall have received a certificate
signed on behalf of such Investor by a senior executive officer certifying to
the effect that the conditions set forth in Section 1.2(c)(3)(A) has been
satisfied.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

                2.1   Disclosure.  (a)    On or prior to the date hereof, the
Company delivered to each Investor and the TPG Investors delivered to the
Company a schedule (“Disclosure Schedule”) setting forth, among other things,
items the disclosure of which is necessary or appropriate either in response to
an express disclosure requirement contained in a provision hereof or as an
exception to one or more representations or warranties contained in Section 2.2
with respect to the Company, or in Section 2.3 with respect to such Investor, or
to one or more of its covenants contained in Article III.

                        (b)   As used in this Agreement, any reference to any
fact, change, circumstance or effect being “material” with respect to the
Company means such fact, change, circumstance or effect is material in relation
to the business, assets, results of operations or financial condition of the
Company and the Company Subsidiaries taken as a whole.  As used in this
Agreement, the term “Material Adverse Effect” means any circumstance, event,
change, development or effect that, individually or in the aggregate, (1) is
material and adverse to the business, assets, results of operations or financial
condition of the Company and Company Subsidiaries taken as a whole or (2) would
materially impair the ability of the Company to perform its obligations under
this Agreement or to consummate the Closing; provided,however, that in
determining whether a Material Adverse Effect has occurred, there shall be
excluded any effect to the extent resulting from the following: (A) changes,
after the date hereof, in generally accepted accounting principles or regulatory
accounting principles generally applicable to banks, savings associations or
their holding companies, (B) changes, after the date hereof, in laws, rules and
regulations of general applicability or interpretations thereof by Governmental
Entities, (C) actions or omissions of the Company expressly required by the
terms of this Agreement or taken with the prior written consent of each
Investor, (D) changes in general economic, monetary or financial conditions,
including changes in prevailing interest rates, credit markets, secondary
mortgage market conditions or housing price appreciation/depreciation trends,
(E) changes in the market price or trading volumes of the Common Stock or the
Company’s other securities (but not the underlying causes of such changes), (F)
the failure of the Company to meet any internal or public projections,
forecasts, estimates or guidance (including guidance as to “earnings drivers”)
for any period ending on or after December 31, 2007 (but not the underlying
causes of such failure), (G) changes in global or national political conditions,
including the outbreak or escalation of war or acts of terrorism, and (H) the
public disclosure of this Agreement or the transactions contemplated hereby;
except, with respect to clauses (A), (B), (D) and (G), to the extent that the
effects of such changes have a disproportionate effect on the Company and the
Company Subsidiaries, taken as a whole, relative to other banks, savings
associations and their holding companies generally.

                        (c)   “Previously Disclosed” with regard to (1) a party
means information set forth on its Disclosure Schedule, provided, however, that
disclosure in any section of such Disclosure Schedule shall apply only to the
indicated section of this Agreement except to the extent that it is reasonably
apparent from the face of such disclosure that such disclosure is relevant to
another section of this Agreement, and (2) the Company means information
publicly disclosed by the Company in (A) its Annual Report on Form 10-K for the
fiscal year ended December 31, 2007, as filed by it with the Securities and
Exchange Commission (“SEC”) on February 29, 2008 (the “Company 10-K”), (B) its
Definitive Proxy Statement on Schedule 14A, as filed by it with the SEC on March
14, 2008 or (C) any Current Report on Form 8-K filed or furnished by it with the
SEC since January 1, 2008 and publicly available prior to the date of this
Agreement (excluding any risk factor disclosures contained in such documents
under the heading “Risk Factors” and any disclosure of risks included in any
“forward-looking statements” disclaimer or other statements that are similarly
non-specific and are predictive or forward-looking in nature).

                2.2   Representations and Warranties of the Company.  Except as
Previously Disclosed, the Company represents and warrants to the Investors, as
of the date of this Agreement and as of the Closing Date, that:

                (a)   Organization and Authority.  (1)     The Company is a
corporation duly organized and validly existing under the laws of the State of
Washington, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would have a Material Adverse Effect, and has the corporate power and authority
to own its properties and assets and to carry on its business as it is now being
conducted. The Company is duly registered as a savings and loan holding company
under the Home Owners’ Loan Act, as amended (“HOLA”). The Company has furnished
to the Investors true, correct and complete copies of the Company’s Articles of
Incorporation and bylaws as in effect on the date of this Agreement.

                        (2)   Exhibit 21 to the Company 10-K sets forth a
correct and complete list of the Company Subsidiaries, including the Company’s
Significant Subsidiaries.  Each Company Subsidiary is duly organized and validly
existing under the laws of its jurisdiction of organization, is duly qualified
to do business and is in good standing in all jurisdictions where its ownership
or leasing of property or the conduct of its business requires it to be so
qualified and where failure to be so qualified would have a Material Adverse
Effect, and has the corporate power and authority and governmental
authorizations to own its properties and assets and to carry on its business as
it is being conducted.  Each of Washington Mutual Bank (“WMB”) and Washington
Mutual Bank fsb (“WMBfsb”) is duly organized and in good standing as a federal
savings association under HOLA and its deposits are insured by the Federal
Deposit Insurance Corporation (“FDIC”) to the fullest extent permitted by law,
and all premiums and assessments required to be paid in connection therewith
have been paid when due.  WMB is a member in good standing of the Federal Home
Loan Bank of San Francisco and WMBfsb is a member in good standing of the
Federal Home Loan Bank of Seattle.  As used herein, “Subsidiary” means, with
respect to any person, any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof; “Company Subsidiary” means any Subsidiary of
the Company; and “Significant Subsidiary” means, with respect to any person, any
Subsidiary that would constitute a “significant Subsidiary” of such person
within the meaning of Rule 1-02 of Regulation S-X of the SEC.

                (b)   Capitalization.  The authorized capital stock of the
Company consists of 1,600,000,000 shares of Common Stock and 10,000,000 shares
of Company Preferred Stock, no par value, of the Company (the “Company Preferred
Stock”).  As of the close of business on March 31, 2008 (the “Capitalization
Date”), there were 882,140,637 shares of Common Stock outstanding and 3,000,500
shares of Company Preferred Stock outstanding, consisting of 500 shares of
Series K Perpetual Non-cumulative Floating Rate Preferred Stock and 3,000,000
shares of 7.75% Series R Non-cumulative Perpetual Convertible Preferred Stock
(the “Series R Preferred Stock”).  As of the close of business on the
Capitalization Date, no shares of Common Stock or Company Preferred Stock were
reserved or to be made available for issuance, except for (1) (A) 83,311,421
shares of Common Stock reserved or to be made available for issuance upon the
exercise of options to purchase Common Stock, (B) 2,186,394 share of Common
Stock reserved or to be made available for issuance upon the vesting of
restricted stock units and (C) 949,369 shares of Common Stock reserved or to be
made available for issuance upon the vesting of performance share awards, (2)
834,322 shares of Common Stock reserved or to be made available for issuance
under the 2002 Employee Stock Purchase Plan, (3) 563 shares of Common Stock
reserved or to be made available for issuance upon conversion of the Company’s
2.75% Convertible Cash to Accreting Senior Notes due March 15, 2016, (4)
1,176,502 shares of Common Stock reserved or to be made available for issuance
upon conversion of the Company’s 4% Convertible Senior Notes due May 15, 2008,
(5) 141,176,471 shares of Common Stock reserved or to be made available for
issuance upon conversion of the Series R Preferred Stock, (6) 29,242,092 shares
of Common Stock reserved or to be made available for issuance pursuant to the
Company’s Trust Warrants issued pursuant to the Warrant Agreement, dated as of
April 30, 2001 between the Company and The Bank of New York, (7) approximately
11,900,000 shares of Common Stock reserved or to be made available for issuance
pursuant to Litigation Warrants issued pursuant to the Amended and Restated
Warrant Agreement, dated as of March 11, 2003 between the Company and Mellon
Investor Services LLC, (8) 700,000 shares of Company Preferred Stock designated
as Series RP Preferred Stock, par value $0.01 per share, reserved or to be made
available for issuance upon the exercise of rights granted under the Rights
Agreement, dated as of December 20, 2000 (the “Rights Plan”) between the Company
and Mellon Investor Services, L.L.C., (9) 1,250 shares of Series I Perpetual
Non-cumulative Fixed-to-Floating Rate Preferred Stock reserved or to be made
available for issuance upon conversion of the Series 2006-A Convertible
Preferred Securities issued by Washington Mutual Preferred Funding LLC
(“Washington Mutual Funding”), (10) 750 shares of Series J Perpetual
Non-cumulative Fixed Rate Preferred Stock reserved or to be made available for
issuance upon conversion of the Series 2006-B Convertible Preferred Securities
of Washington Mutual Funding, (11) 500 shares of Series L Perpetual
Non-cumulative Fixed-to-Floating Rate Preferred Stock reserved or to be made
available for issuance upon conversion of the Series 2006-C Convertible
Preferred Securities of Washington Mutual Funding, (12) 500 shares of Series M
Perpetual Non-cumulative Fixed-to-Floating Rate Preferred Stock reserved or to
be made available for issuance upon conversion of the Series 2007-A Convertible
Preferred Securities of Washington Mutual Funding and (13) 1,000 shares of
Washington Mutual Series N Non-cumulative Fixed-to-Floating Rate Preferred Stock
reserved or to be made available for issuance upon conversion of the Series
2007-B Convertible Preferred Securities of Washington Mutual Funding.  All of
the issued and outstanding shares of Common Stock and Company Preferred Stock
have been duly authorized and validly issued and are fully paid, nonassessable
and free of preemptive rights, with no personal liability attaching to the
ownership thereof.  No bonds, debentures, notes or other indebtedness having the
right to vote on any matters on which the shareholders of the Company may vote
(“Voting Debt”) are issued and outstanding.  As of the date of this Agreement,
except (i) pursuant to any cashless exercise provisions of any Company stock
options or pursuant to the surrender of shares to the Company or the withholding
of shares by the Company to cover tax withholding obligations under the Benefit
Plans, and (ii) as set forth elsewhere in this Section 2.2(b), the Company does
not have and is not bound by any outstanding subscriptions, options, warrants,
calls, commitments or agreements of any character calling for the purchase or
issuance of, or securities or rights convertible into or exchangeable for, any
shares of Common Stock or Company Preferred Stock or any other equity securities
of the Company or Voting Debt or any securities representing the right to
purchase or otherwise receive any shares of capital stock of the Company
(including any rights plan or agreement). 

                (c)   Company’s Subsidiaries.  The Company owns, directly or
indirectly, all of the issued and outstanding shares of capital stock of or all
other equity interests in each of the Company Subsidiaries, free and clear of
any liens, charges, encumbrances, adverse rights or claims and security
interests whatsoever (“Liens”), and all of such shares or equity interests are
duly authorized and validly issued and are fully paid, nonassessable and free of
preemptive rights, with no personal liability attaching to the ownership
thereof.  No Company Subsidiary has or is bound by any outstanding
subscriptions, options, warrants, calls, commitments or agreements of any
character calling for the purchase or issuance of any shares of capital stock,
any other equity security or any Voting Debt of such Company Subsidiary or any
securities representing the right to purchase or otherwise receive any shares of
capital stock, any other equity security or Voting Debt of such Company
Subsidiary.

                (d)   Authorization.  (1)     The Company has the corporate
power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution, delivery and performance of this Agreement
by the Company and the consummation of the transactions contemplated hereby have
been duly and unanimously authorized by the board of directors of the Company
(the “Board of Directors”).  This Agreement has been duly and validly executed
and delivered by the Company and, assuming due authorization, execution and
delivery by the Investors, is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms. No other corporate
proceedings are necessary for the execution and delivery by the Company of this
Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby, subject, in the case
of the authorization and issuance of the shares of Common Stock to be issued on
conversion or exercise of the Convertible Preferred Stock or Warrants to be
purchased or acquired under this Agreement, to receipt of the approval of the
Shareholder Proposals. The only vote of the shareholders of the Company required
to approve (i) the conversion of the Convertible Preferred Stock into, and
exercise of the Warrants for, Common Stock for purposes of Section 312.03 of the
NYSE Listed Company Manual, is a majority of the votes cast on such proposal,
provided that the total vote cast on the proposal represents over 50% in
interest of all securities entitled to vote on the proposal, and (ii) the
amendment of the Company’s Articles of Incorporation to increase the number of
authorized shares of Common Stock to at least such number as shall be sufficient
to permit the full conversion of the Convertible Preferred Stock into, and
exercise of the Warrants for, Common Stock, is the affirmative vote of the
holders of not less than a majority of the outstanding Common Stock.  To the
Company’s knowledge, all shares of Common Stock outstanding on the record date
for a meeting at which a vote is taken with respect to the Shareholder Proposals
shall be eligible to vote on such proposals. 

                        (2)   Neither the execution and delivery by the Company
of this Agreement, nor the consummation of the transactions contemplated hereby,
nor compliance by the Company with any of the provisions hereof (including,
without limitation, the conversion or exercise provisions of the Convertible
Preferred Stock or Warrants), will (A) violate, conflict with, or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of the Company or any Company Subsidiary under any of the terms,
conditions or provisions of (i) subject  in the case of the authorization and
issuance of the shares of Common Stock to be issued on conversion or exercise of
the Convertible Preferred Stock or Warrants to be purchased under this
Agreement, to receipt of the approval of the Shareholder Proposals, its articles
of incorporation or bylaws (or similar governing documents) or the articles of
incorporation, charter, bylaws or other governing instrument of any Company
Subsidiary or (ii) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Company or any
Company Subsidiary is a party or by which it may be bound, or to which the
Company or any Company Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (B) subject to compliance
with the statutes and regulations referred to in Section 2.2(e), violate any
law, statute, ordinance, rule, regulation, permit, concession, grant, franchise
or any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any Company Subsidiary or any of their respective properties or
assets except in the case of clauses (A)(ii) and (B) for such violations,
conflicts and breaches as would not reasonably be expected to have a Material
Adverse Effect.

                (e)   Governmental Consents. Other than as Previously Disclosed,
and the securities or blue sky laws of the various states, no material notice
to, registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, nor
expiration or termination of any statutory waiting periods, is necessary for the
consummation by the Company of the transactions contemplated by this Agreement. 
As used herein, “Governmental Entity” means any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, and any applicable industry self-regulatory
organization.

                (f)   Financial Statements. Each of the consolidated balance
sheets of the Company and the Company Subsidiaries and the related consolidated
statements of income, shareholders’ equity and cash flows, together with the
notes thereto (collectively, the “Company Financial Statements”) included in any
Company Report filed with the SEC prior to the date of this Agreement, (1) have
been prepared from, and are in accordance with, the books and records of the
Company and the Company Subsidiaries, (2) complied as to form, as of their
respective date of filing with the SEC, in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, (3) have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis during the period
involved and (4) present fairly in all material respects the consolidated
financial position of the Company and the Company Subsidiaries as of the dates
set forth therein and the consolidated results of operations, changes in
shareholders’ equity and cash flows of the Company and the Company Subsidiaries
for the periods stated therein, subject, in the case of any unaudited financial
statements, to normal recurring year-end audit adjustments.

                (g)   Reports. (1)     Since December 31, 2005, the Company and
each Company Subsidiary has timely filed all material reports, registrations,
documents, filings, statements and submissions, together with any required
amendments thereto, that it was required to file with any Governmental Entity
(the foregoing, collectively, the “Company Reports”) and has paid all fees and
assessments due and payable in connection therewith. As of their respective
dates, the Company Reports complied in all material respects with all statutes
and applicable rules and regulations of the applicable Governmental Entities. 
To the knowledge of the Company, as of the date of this Agreement, there are no
outstanding comments from the SEC or any other Governmental Entity with respect
to any Company Report.  In the case of each such Company Report filed with or
furnished to the SEC, such Company Report did not, as of its date or if amended
prior to the date of this Agreement, as of the date of such amendment, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary in order to make the statements made in it, in
light of the circumstances under which they were made, not misleading and
complied as to form in all material respects with the applicable requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  With respect
to all other Company Reports, the Company Reports were complete and accurate in
all material respects as of their respective dates.  No executive officer of the
Company or any Company Subsidiary has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002. 

                        (2)   The records, systems, controls, data and
information of the Company and the Company Subsidiaries are recorded, stored,
maintained and operated under means (including any electronic, mechanical or
photographic process, whether computerized or not) that are under the exclusive
ownership and direct control of the Company or the Company Subsidiaries or their
accountants (including all means of access thereto and therefrom), except for
any non-exclusive ownership and non-direct control that would not reasonably be
expected to have a material adverse effect on the system of internal accounting
controls described below in this Section 2.2(g). The Company (A) has implemented
and maintains disclosure controls and procedures (as defined in Rule 13a-15(e)
of the Exchange Act) to ensure that material information relating to the
Company, including the consolidated Company Subsidiaries, is made known to the
chief executive officer and the chief financial officer of the Company by others
within those entities, and (B) has disclosed, based on its most recent
evaluation prior to the date hereof, to the Company’s outside auditors and the
audit committee of the Board of Directors (x) any significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (y) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.  Since
December 31, 2006 and until the date of this Agreement, (A) neither the Company
nor any Company Subsidiary nor, to the knowledge of the Company, any director,
officer, employee, auditor, accountant or representative of the Company or any
Company Subsidiary has received or otherwise had or obtained knowledge of any
material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Company or any Company Subsidiary or their respective internal
accounting controls, including any material complaint, allegation, assertion or
claim that the Company or any Company Subsidiary has engaged in questionable
accounting or auditing practices, and (B) no attorney representing the Company
or any Company Subsidiary, whether or not employed by the Company or any Company
Subsidiary, has reported evidence of a material violation of securities laws,
breach of fiduciary duty or similar violation by the Company or any of its
officers, directors, employees or agents to the Board of Directors or any
committee thereof or to any director or officer of the Company.

                (h)   Properties and Leases. Except as would not reasonably be
expected to have a Material Adverse Effect, the Company and the Company
Subsidiaries have good and marketable title to all real properties and all other
properties and assets owned by them, in each case free from liens, encumbrances,
claims and defects that would affect the value thereof or interfere with the use
made or to be made thereof by them.  Except as would not reasonably be expected
to have a Material Adverse Effect, the Company and the Company Subsidiaries hold
all leased real or personal property under valid and enforceable leases with no
exceptions that would interfere with the use made or to be made thereof by them.

                (i)   Taxes.  (1)  Each of the Company and the Company
Subsidiaries has (x) duly and timely filed (including pursuant to applicable
extensions granted without penalty) all material Tax Returns (as hereinafter
defined) required to be filed by it and (y) paid in full all Taxes due or made
adequate provision in the financial statements of the Company (in accordance
with GAAP) for any such Taxes (as hereinafter defined), whether or not shown as
due on such Tax Returns; (2) no material deficiencies for any Taxes have been
proposed, asserted or assessed in writing against or with respect to any Taxes
due by or Tax Returns of the Company or any of the Company Subsidiaries which
deficiencies have not since been resolved, except for Taxes proposed, asserted
or assessed that are being contested in good faith by appropriate proceedings
and for which reserves adequate in accordance with GAAP have been provided; and
(3) there are no material Liens for Taxes upon the assets of either the Company
or the Company Subsidiaries except for statutory liens for current Taxes not yet
due or Liens for Taxes that are being contested in good faith by appropriate
proceedings and for which reserves adequate in accordance with GAAP have been
provided.  None of the Company or any of the Company Subsidiaries has been a
“distributing corporation” or a “controlled corporation” in any distribution
occurring during the last two years in which the parties to such distribution
treated the distribution as one to which Section 355 of the Internal Revenue
Code of 1986, as amended (the “Code”) is applicable.  None of the Company or any
Company Subsidiary has engaged in any transaction that is a “listed transaction”
for federal income tax purposes within the meaning of Treasury Regulations
section 1.6011-4, which has not yet been the subject of an audit.  To the
Company’s knowledge, to the extent the Company or any Company Subsidiary has or
will record for GAAP purposes an allowance for loan losses or similar reserve
for bad debts, the Company can properly record for GAAP purposes at such time a
deferred tax asset for the related deduction for Taxes.  For purposes of this
Agreement, “Taxes” shall mean all taxes, charges, levies, penalties or other
assessments imposed by any United States federal, state, local or foreign taxing
authority, including any income, excise, property, sales, transfer, franchise,
payroll, withholding, social security or other taxes, together with any interest
or penalties attributable thereto, and any payments made or owing to any other
person measured by such taxes, charges, levies, penalties or other assessment,
whether pursuant to a tax indemnity agreement, tax sharing payment or otherwise
(other than pursuant to commercial agreements or Benefit Plans).  For purposes
of this Agreement, “Tax Return” shall mean any return, report, information
return or other document (including any related or supporting information)
required to be filed with any taxing authority with respect to Taxes, including
without limitation all information returns relating to Taxes of third parties,
any claims for refunds of Taxes and any amendments or supplements to any of the
foregoing

                (j)   Absence of Certain Changes.  Since December 31, 2007 until
the date hereof, (1) the Company and the Company Subsidiaries have conducted
their respective businesses in all material respects in the ordinary course,
consistent with prior practice, (2) except for publicly disclosed ordinary
dividends on the Common Stock and outstanding Company Preferred Stock, the
Company has not made or declared any distribution in cash or in kind to its
shareholders or issued or repurchased any shares of its capital stock or other
equity interests and (3) no event or events have occurred that has had or would
reasonably be expected to have a Material Adverse Effect.

                (k)   No Undisclosed Liabilities.  Neither the Company nor any
of the Company Subsidiaries has any liabilities or obligations of any nature
(absolute, accrued, contingent or otherwise) which are not properly reflected or
reserved against in the Company Financial Statements to the extent required to
be so reflected or reserved against in accordance with U.S. generally accepted
accounting practices, except for (1) liabilities that have arisen since December
31, 2007 in the ordinary and usual course of business and consistent with past
practice, (2) contractual liabilities under (other than liabilities arising from
any breach or violation of) agreements Previously Disclosed or not required by
this Agreement to be so disclosed and (3) liabilities that have not had and
would not reasonably be expected to have a Material Adverse Effect.

                (l)   Commitments and Contracts. The Company has Previously
Disclosed or provided to the Investors true, correct and complete copies of,
each of the following to which the Company or any Company Subsidiary is a party
or subject (whether written or oral, express or implied) (each, a “Company
Significant Agreement”):

                        (1)   any contract or agreement which is a “material
contract” within the meaning of Item 601(b)(10) of Regulation S-K to be
performed in whole or in part after the date of this Agreement;

                        (2)   any contract or agreement which limits the freedom
of the Company or any of the Company Subsidiaries to compete in any line of
business;

                        (3)   any material contract or agreement with a labor
union or guild (including any collective bargaining agreement);

                        (4)   any contract or agreement which grants any person
a right of first refusal, right of first offer or similar right with respect to
any material properties, assets or businesses of the Company or the Company
Subsidiaries;

                        (5)   any contract relating to the acquisition or
disposition of any material business or material assets (whether by merger, sale
of stock or assets or otherwise), which acquisition or disposition is not yet
complete or where such contract contains continuing material obligations,
including continuing material indemnity obligations, of the Company or any of
the Company Subsidiaries; and

                        (6)   any contract or agreement which is a consulting
agreement or service contract (including data processing, software programming
and licensing contracts and outsourcing contracts) which involves the payment of
$50 million or more in annual fees.

Except as Previously Disclosed: (i) each of the Company Significant Agreements
is valid and binding on the Company and the Company Subsidiaries, as applicable,
and in full force and effect; (ii) the Company and each of the Company
Subsidiaries, as applicable, are in all material respects in compliance with and
have in all material respects performed all obligations required to be performed
by them to date under each Company Significant Agreement; and (iii) as of the
date hereof, neither the Company nor any of the Company Subsidiaries knows of,
or has received notice of, any material violation or default (or any condition
which with the passage of time or the giving of notice would cause such a
violation of or a default) by any party under any Company Significant
Agreement.  To the Company’s knowledge as of the date hereof, except as
Previously Disclosed, there are no material transactions, or series of related
transactions, agreements, arrangements or understandings, nor are there any
currently proposed material transactions, or series of related transactions,
between the Company or any Company Subsidiary, on the one hand, and any current
or former director or executive officer of the Company or any Company Subsidiary
or any person who beneficially owns 5% or more of the outstanding shares of
Common Stock (or any of such person’s immediate family members or Affiliates
(other than Company Subsidiaries), on the other hand, other than Benefit Plans
entered into in the ordinary course of business.

                (m)   Offering of Securities. Neither the Company nor any person
acting on its behalf has taken any action (including any offering of any
securities of the Company under circumstances which would require the
integration of such offering with the offering of any of the Securities to be
issued pursuant to this Agreement under the Securities Act and the rules and
regulations of the SEC thereunder) which might subject the offering, issuance or
sale of any of the Securities to the Investors pursuant to this Agreement to the
registration requirements of the Securities Act.

                (n)   Status of Securities. The shares of Common Stock and
shares of Convertible Preferred Stock and Warrants to be issued pursuant to this
Agreement have been duly authorized by all necessary corporate action. When
issued and sold against receipt of the consideration therefor as provided in
this Agreement, such shares of Common Stock and Convertible Preferred Stock and
Warrants will be validly issued, fully paid and nonassessable, will not subject
the holders thereof to personal liability and will not be subject to preemptive
rights of any other shareholder of the Company.  The shares of Common Stock
issuable upon the conversion of the Convertible Preferred Stock and exercise of
the Warrants will, upon receipt of the approval of the Shareholder Proposals and
filing of the related articles of amendment with the Washington Secretary of
State, have been duly authorized by all necessary corporate action and when so
issued upon such conversion or exercise will be validly issued, fully paid and
nonassessable, will not subject the holders thereof to personal liability and
will not be subject to preemptive rights of any other shareholder of the
Company.

                (o)   Litigation and Other Proceedings.  There is no pending or,
to the knowledge of the Company, threatened, claim, action, suit, investigation
or proceeding, against the Company or any Company Subsidiary or to which any of
their assets are subject, nor is the Company or any Company Subsidiary subject
to any order, judgment or decree, in each case except as would not reasonably be
expected to have a Material Adverse Effect.  Except as would not reasonably be
expected to have a Material Adverse Effect, there is no unresolved violation,
criticism or exception by any Governmental Entity with respect to any report or
relating to any examinations or inspections of the Company or any Company
Subsidiaries.

                (p)   Compliance with Laws; Insurance. (1)   The Company and
each Company Subsidiary have all material permits, licenses, franchises,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities that are required in order to
permit them to own or lease their properties and assets and to carry on their
business as presently conducted and that are material to the business of the
Company or such Company Subsidiary. The Company and each Company Subsidiary has
complied in all material respects and is not in default or violation in any
respect of, and none of them is, to the knowledge of the Company, under
investigation with respect to or, to the knowledge of the Company, has been
threatened to be charged with or given notice of any material violation of, any
applicable material domestic (federal, state or local) or foreign law, statute,
ordinance, license, rule, regulation, policy or guideline, order, demand, writ,
injunction, decree or judgment of any Governmental Entity, other than such
noncompliance, defaults or violations that would not reasonably be expected to
have a Material Adverse Effect.  Except for statutory or regulatory restrictions
of general application, no Governmental Entity has placed any material
restriction on the business or properties of the Company or any Company
Subsidiary.

                        (2)   The Company and each Company Subsidiary are
presently insured, and during each of the past five calendar years (or during
such lesser period of time as the Company has owned such Company Subsidiary)
have been insured, for reasonable amounts with financially sound and reputable
insurance companies against such risks as companies engaged in a similar
business would, in accordance with good business practice, customarily be
insured.

                (q)   Labor. Employees of the Company and the Company
Subsidiaries are not represented by any labor union nor are any collective
bargaining agreements otherwise in effect with respect to such employees. No
labor organization or group of employees of the Company or any Company
Subsidiary has made a pending demand for recognition or certification, and there
are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or threatened to be brought or filed
with the National Labor Relations Board or any other labor relations tribunal or
authority.  There are no organizing activities, strikes, work stoppages,
slowdowns, lockouts, material arbitrations or material grievances, or other
material labor disputes pending or threatened against or involving the Company
or any Company Subsidiary. 

                (r)   Company Benefit Plans.

                        (1)   Except as has not had or would not reasonably be
expected to have a Material Adverse Effect, (A) with respect to each Benefit
Plan, the Company and the Company Subsidiaries have complied, and are now in
compliance, in all respects, with all provisions of ERISA, the Code and all laws
and regulations applicable to such Benefit Plan; and (B) each Benefit Plan has
been administered in all respects in accordance with its terms.  “Benefit Plan”
means any employee welfare benefit plan within the meaning of Section 3(1) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), any
employee pension benefit plan within the meaning of Section 3(2) of ERISA and
any bonus, incentive, deferred compensation, vacation, stock purchase, stock
option, severance, employment, change of control, consulting or fringe benefit
plan, program, agreement or policy.

                        (2)   Except as has not had or would not reasonably be
expected to have a Material Adverse Effect, and except for liabilities fully
reserved for or identified in the Financial Statements, and except as disclosed
on the Disclosure Schedule, no claim has been made, or to the knowledge of the
Company or any of the Company Subsidiaries threatened, against the Company or
any of the Company Subsidiaries related to the employment and compensation of
employees or any Benefit Plan, including without limitation any claim related to
the purchase of employer securities or to expenses paid under any defined
contribution pension plan.

                        (3)   Except as has not had or would not reasonably be
expected to have a Material Adverse Effect, neither the Company nor the Company
Subsidiaries has incurred any withdrawal liability as a result of a complete or
partial withdrawal from a “multiemployer plan”, as that term is defined in Part
I of Subtitle E of Title IV of ERISA, that has not been satisfied in full.

                        (4)   Except as would not reasonably be expected to have
a Material Adverse Effect, (A) neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby will (i)
result in any payment (including severance, unemployment compensation, “excess
parachute payment” (within the meaning of Section 280G of the Code), forgiveness
of indebtedness or otherwise) becoming due to any current or former employee,
officer or director of the Company or any Company Subsidiary from the Company or
any Company Subsidiary under any Benefit Plan or otherwise, (ii) increase any
benefits otherwise payable under any Benefit Plan, (iii) result in any
acceleration of the time of payment or vesting of any such benefits, (iv)
require the funding or increase in the funding of any such benefits or (v)
result in any limitation on the right of the Company or any Company Subsidiary
to amend, merge, terminate or receive a reversion of assets from any Benefit
Plan or related trust and (B) neither the Company nor any Company Subsidiary has
taken, or permitted to be taken, any action that required, and no circumstances
exist that will require the funding, or increase in the funding, of any benefits
or resulted, or will result, in any limitation on the right of the Company or
any Company Subsidiary to amend, merge, terminate or receive a reversion of
assets from any Benefit Plan or related trust.

                (s)   Risk Management Instruments.  All material derivative
instruments, including, swaps, caps, floors and option agreements, whether
entered into for the Company’s own account, or for the account of one or more of
the Company Subsidiaries or their customers, were entered into (1) only in the
ordinary course of business, (2) in accordance with prudent practices and in all
material respects with all applicable laws, rules, regulations and regulatory
policies and (3) with counterparties believed to be financially responsible at
the time; and each of them constitutes the valid and legally binding obligation
of the Company or one of the Company Subsidiaries, enforceable in accordance
with its terms. Neither the Company or the Company Subsidiaries, nor, to the
knowledge of the Company, any other party thereto, is in breach of any of its
material obligations under any such agreement or arrangement.

                (t)   Agreements with Regulatory Agencies. Except as Previously
Disclosed, neither the Company nor any Company Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by,  or since December 31, 2005, has adopted
any board resolutions at the request of, any Governmental Entity that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Company Subsidiary been advised since December 31,
2005 and until the date hereof by any Governmental Entity that it is considering
issuing, initiating, ordering, or requesting any such Regulatory Agreement.  The
Company and each Company Subsidiary are in compliance in all material respects
with each Regulatory Agreement to which it is party or subject, and neither the
Company nor any Company Subsidiary has received any notice from any Governmental
Entity indicating that either the Company or any Company Subsidiary is not in
compliance in all material respects with any such Regulatory Agreement.

                (u)   Environmental Liability. There is no legal,
administrative, arbitral or other proceeding, claim, action or notice of any
nature seeking to impose, or that could result in the imposition of, on the
Company or any Company Subsidiary, any liability or obligation of the Company or
any Company Subsidiary with respect to any environmental health or safety
matters or any private or governmental, health or safety investigations or
remediation activities of any nature arising under common law or under any
local, state or federal environmental, health or safety statute, regulation or
ordinance, including the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (“CERCLA”), pending or, to the Company’s
knowledge, threatened against the Company or any Company Subsidiary the result
of which has had or would reasonably be expected to have a Material Adverse
Effect; to the Company’s knowledge, there is no reasonable basis for, or
circumstances that are reasonably likely to give rise to, any such proceeding,
claim, action, investigation or remediation; and to the Company’s knowledge,
neither the Company nor any Company Subsidiary is subject to any agreement,
order, judgment, decree, letter or memorandum by or with any court, Governmental
Entity or third party imposing any such environmental liability.

                (v)   Mortgage Banking Business.  Except as has not had and
would not reasonably be expected to have a Material Adverse Effect:

                        (1)   The Company and each Company Subsidiary has
complied with, and all documentation in connection with the origination,
processing, underwriting and credit approval of any mortgage loan originated,
purchased or serviced by the Company or any Company Subsidiary satisfied, (A)
all applicable federal, state and local laws, rules and regulations with respect
to the origination, insuring, purchase, sale, pooling, servicing, subservicing,
or filing of claims in connection with mortgage loans, including all laws
relating to real estate settlement procedures, consumer credit protection, truth
in lending laws, usury limitations, fair housing, transfers of servicing,
collection practices, equal credit opportunity and adjustable rate mortgages,
(B) the responsibilities and obligations relating to mortgage loans set forth in
any agreement between the Company or any Company Subsidiary and any Agency, Loan
Investor or Insurer, (C) the applicable rules, regulations, guidelines,
handbooks and other requirements of any Agency, Loan Investor or Insurer and (D)
the terms and provisions of any mortgage or other collateral documents and other
loan documents with respect to each mortgage loan; and

                        (2)   No Agency, Loan Investor or Insurer has (A)
claimed in writing that the Company or any Company Subsidiary has violated or
has not complied with the applicable underwriting standards with respect to
mortgage loans sold by the Company or any Company Subsidiary to a Loan Investor
or Agency, or with respect to any sale of mortgage servicing rights to a Loan
Investor, (B) imposed in writing restrictions on the activities (including
commitment authority) of the Company or any Company Subsidiary or (B) indicated
in writing to the Company or any Company Subsidiary that it has terminated or
intends to terminate its relationship with the Company or any Company Subsidiary
for poor performance, poor loan quality or concern with respect to the Company’s
or any Company Subsidiary’s compliance with laws.

                        (3)   For purposes of this Section 2.2(v):

                                (A) “Agency” shall mean the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the Federal National Mortgage
Association, the United States Department of Veterans’ Affairs, the Rural
Housing Service of the U.S. Department of Agriculture or any other federal or
state agency with authority to (i) authority to determine any investment,
origination, lending or servicing requirements with regard to mortgage loans
originated, purchased or serviced by the Company or any Company Subsidiary or
(ii) originate, purchase, or service mortgage loans, or otherwise promote
mortgage lending, including without limitation state and local housing finance
authorities.

                                (B) “Loan Investor” shall mean any person
(including an Agency) having a beneficial interest in any mortgage loan
originated, purchased or serviced by the Company or any Company Subsidiary or a
security backed by or representing an interest in any such mortgage loan; and

                                (C) “Insurer” means a person who insures or
guarantees for the benefit of the mortgagee all or any portion of the risk of
loss upon borrower default on any of the mortgage loans originated, purchased or
serviced by the Company or any Company Subsidiary, including, the Federal
Housing Administration, the United States Department of Veterans’ Affairs, the
Rural Housing Service of the U.S. Department of Agriculture and any private
mortgage insurer, and providers of hazard, title or other insurance with respect
to such mortgage loans or the related collateral.

                (w)   Securitization Matters. (1)   Except as disclosed in any
Company Reports filed by the Company or any Company Subsidiary with the SEC
prior to the date of this Agreement, the Company and each Company Subsidiary has
timely filed all Company Reports required to be filed with any Governmental
Entity in connection with any Company Sponsored Asset Securitization Transaction
(the “Company Sponsored Asset Securitization Transaction”) and such reports, as
of their respective dates, complied in all material respects with all statutes
and applicable rules and regulations of the applicable Governmental Entities. 
With respect to each Company Securitization Trust, to the extent required by
applicable law, an appropriate officer of the Company or a Company Subsidiary
has certified to the SEC in the appropriate form required by the SEC pursuant to
Item 601(b)(ii) of Regulation S-K of Regulation AB of the SEC.  All assessments
and attestations regarding servicing compliance pursuant to Item 1122 of
Regulation AB of the SEC required to be delivered or filed by the Company or any
Company Subsidiary have been timely and accurately filed, and no material
instances of noncompliance have been identified in such assessments or
attestations.  With respect to each Company Securitization Trust, (A) neither
the Company nor any Company Subsidiary nor, to the knowledge of the Company, any
director, officer, employee, auditor, accountant or representative of the
Company or any Company Subsidiary has received or otherwise had or obtained
knowledge of any material complaint, allegation, assertion or claim, whether
written or oral, regarding the accounting or auditing practices, procedures,
methodologies or methods of any Company Securitization Trust or their respective
internal accounting controls, including any material complaint, allegation,
assertion or claim that any Company Securitization Trust has engaged in
questionable accounting or auditing practices, and (B) no attorney representing
the Company, any Company Subsidiary or any Company Securitization Trust, whether
or not employed by the Company or any Company Subsidiary, has reported evidence
of a violation of securities laws, breach of fiduciary duty or similar violation
by the Company or any of its officers, directors, employees or agents to the
Board of Directors or any committee thereof or to any director or officer of the
Company or any other authorized person.

                        (2)   No event or condition exists which does now or
with either notice or the passage of time would constitute a default, event of
default, early redemption event, payout event, early amortization event or other
similar event under any Company Securitization Document.  No Adverse Development
has occurred and is continuing in connection with any Company Securitization
Trust.  No event or condition exists which constitutes a Servicer Default or
other similar event permitting the termination of the servicer under any of the
Company Securitization Documents (a “Servicer Default or Termination”).  The
consummation of the transactions contemplated hereby shall not cause the
occurrence of any Adverse Development or Servicer Default or Termination.  Each
Company Subsidiary which acts as a servicer, master servicer or trustee and, to
the knowledge of the Company, each other party which acts as servicer, master
servicer or trustee under the Company Securitization Documents has properly
administered all accounts in accordance with the terms of the Company
Securitization Documents and applicable law and the accountings for each such
account in all material respects are true and correct and accurately reflect the
assets of such account.  The Company and each applicable Company Subsidiary has
timely made all required advances in all Company Securitization Trusts for which
it serves as servicer or master servicer or is otherwise required to make
advances.

                        (3)   No registration statement, prospectus, preliminary
prospectus, free writing prospectus, term sheet, computational materials, or any
report or schedule filed with or furnished to the SEC or any other Governmental
Entity, or any amendments or supplements to any of the foregoing, utilized in
connection with the offering of securities to the public, as of its effective
date (in the case of a registration statement) or its issue date (in the case of
any other such document) and as of the date on which the Company or any Company
Subsidiary agreed to sell any such security to the public, contained any untrue
statement of any material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

                        (4)   To the knowledge of the Company, the issuer of any
security issued in any Company Securitization Trust, and all such securities,
meet the requirements for, and are entitled to, the Tax characterization or Tax
treatment for federal, state or local income or franchise Tax purposes described
in the related prospectus and prospectus supplement and applicable private
placement memorandum, if any.  To the knowledge of the Company, neither the
Company nor any Company Subsidiary nor any trustee, master servicer, servicer or
issuer with respect to any Company Asset Securitization Trust, has taken or
failed to take any action which action or failure to act might adversely affect
the intended Tax characterization or Tax treatment for federal, state or local
income or franchise Tax purposes of the issuer or any securities issued in any
such Company Securitization Trust.  To the knowledge of the Company, all
federal, state and local income or franchise Tax and information returns and
reports required to be filed by the issuer, master servicer, servicer or trustee
relating to any Company Securitization Trust, and all Tax elections required to
be made in connection therewith, have been properly and timely filed or made and
are correct in all material respects.

                        (5)   For purposes of this Section 2.2(w):

                                (A)       “Adverse Development” means any event
or condition which is or with either notice or the passage of time would (i)
constitute a breach, default, event of default, early redemption event, payout
event, early amortization event or other similar event under any Company
Securitization Document or (ii) trigger any requirement under any Company
Securitization Document to (x) fund an increase in any form of internal credit
enhancement, external credit enhancement, spread account or similar account
(other than with respect to spread accounts that have already been funded), (y)
draw on any such internal or external credit enhancement or account under the
terms of any Company Securitization Document or (z) otherwise increase any
otherwise required credit enhancement required under the Company Securitization
Documents; provided, however, that changes required by the Company
Securitization Documents with respect to (i) the priority of payment of
allocation of losses among classes of securities or (ii) amounts deposited in or
withdrawn from any account held for the benefit of the related security holders
shall not be deemed to constitute an “Adverse Development”.

                                (B) “Company Securitization Documents” includes
each security issued by any Company Securitization Trust, and each loan sale
agreement, pooling and servicing agreement, indenture, bond insurance agreement
(and related policy), pool insurance agreement (and related policy), guarantee,
swap or derivative contract, prospectus, offering circular, underwriting
agreement, purchase agreement and each other material agreement related to any
such security and each supplement, terms or pricing agreement or other agreement
relating to the foregoing and each document required to be delivered in
connection therewith.

                                (C) “Company Securitization Trust” means any
trust or other special purpose vehicle created by the Company after December 31,
2005 for the purpose of issuing “asset backed securities” as such term is
defined in Item 1100(c) of Regulation AB of the SEC.

                                (D) “Servicer Default” means a servicer or
master servicer default or similar event, as specified in the relevant pooling
and servicing agreement, indenture or other Company Securitization Document, as
the case may be.

                (x)   Anti-takeover Provisions Not Applicable. The Board of
Directors has taken all necessary action to ensure that the transactions
contemplated by this Agreement and any of the transactions contemplated hereby
will be deemed to be exceptions to the provisions of Section 23B.19.040 of the
Revised Code of Washington and Article X of the articles of incorporation of the
Company, and that any other similar “moratorium,” “control share,” “fair price,”
“takeover” or “interested shareholder” law does not and will not apply to this
Agreement or to any of the transactions contemplated hereby.

                (y)   Rights Plan.  The Company has taken all actions necessary
to render the Rights Plan inapplicable to this Agreement and the transactions
contemplated hereby, including the conversion or exercise of any of the
Securities in accordance with their terms.

                (z)   Intellectual Property.  The Company and the Company
Subsidiaries own (free and clear of any claims, liens or encumbrances) or have a
valid license to use all Intellectual Property used in or necessary to carry on
their business as currently conducted.  Neither the Company nor any such Company
Subsidiary has received any notice of infringement of or conflict with, and to
the Company’s knowledge, there are no infringements of or conflicts with, the
rights of others with respect to the use of any Intellectual Property.  To the
knowledge of the Company, no Intellectual Property owned or licensed by the
Company or any of the Company Subsidiaries is being used or enforced in a manner
that would be expected to result in the abandonment, cancellation or
unenforceability of such Intellectual Property, except for such infringement or
violation as would not reasonably be expected to result in a Material Adverse
Effect.  “Intellectual Property” shall mean trademarks, service marks, brand
names, certification marks, trade dress and other indications of origin, the
goodwill associated with the foregoing and registrations in any jurisdiction of,
and applications in any jurisdiction to register, the foregoing, including any
extension, modification or renewal of any such registration or application;
inventions, discoveries and ideas, whether patentable or not, in any
jurisdiction; patents, applications for patents (including divisions,
continuations, continuations in part and renewal applications), and any
renewals, extensions or reissues thereof, in any jurisdiction; nonpublic
information, trade secrets and confidential information and rights in any
jurisdiction to limit the use or disclosure thereof by any person; writings and
other works, whether copyrightable or not, in any jurisdiction; and
registrations or applications for registration of copyrights in any
jurisdiction, and any renewals or extensions thereof; and any similar
intellectual property or proprietary rights

                (aa)   Knowledge as to Conditions. As of the date of this
Agreement, the Company knows of no reason why any regulatory approvals and, to
the extent necessary, any other approvals, authorizations, filings,
registrations, and notices required or otherwise a condition to the consummation
of the transactions contemplated by this Agreement will not be obtained.

                (bb)   Brokers and Finders. Except for Goldman, Sachs & Co. and
Lehman Brothers Inc., neither the Company nor any Company Subsidiary nor any of
their respective officers or directors has employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for the Company or any Company Subsidiary, in connection with this
Agreement or the transactions contemplated hereby.

                2.3  Representations and Warranties of the Investor. Except as
Previously Disclosed, each Investor, severally and not jointly, hereby
represents and warrants to the Company, as of the date of this Agreement and as
of the Closing Date, that:

                (a)   Organization and Authority.  Such Investor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, is duly qualified to do business and is in
good standing in all jurisdictions where its ownership or leasing of property or
the conduct of its business requires it to be so qualified and where failure to
be so qualified would be reasonably expected to materially adversely affect such
Investor’s ability to perform its obligations under this Agreement or consummate
the transactions contemplated hereby on a timely basis, and such Investor has
the corporate or other power and authority and governmental authorizations to
own its properties and assets and to carry on its business as it is now being
conducted.

                (b)   Authorization. (1)   Such Investor has the corporate or
other power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution, delivery and performance of this Agreement
by such Investor and the consummation of the transactions contemplated hereby
have been duly authorized by the Investor’s board of directors, general partner
or managing members, as the case may be, and no further approval or
authorization by any of its shareholders, partners or other equity owners, as
the case may be, is required. This Agreement has been duly and validly executed
and delivered by such Investor and assuming due authorization, execution and
delivery by the Company, is a valid and binding obligation of such Investor
enforceable against such Investor in accordance with its terms.

                        (2)   Neither the execution, delivery and performance by
such Investor of this Agreement, nor the consummation of the transactions
contemplated hereby, nor compliance by such Investor with any of the provisions
hereof, will (A) violate, conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of any lien, security interest,
charge or encumbrance upon any of the properties or assets of such Investor
under any of the terms, conditions or provisions of (i) its articles of
incorporation or bylaws, its certificate of limited partnership or partnership
agreement or its similar governing documents or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Investor is a party or by which it may be bound, or to
which such Investor or any of the properties or assets of such Investor may be
subject, or (B) subject to compliance with the statutes and regulations referred
to in the next paragraph, violate any law, statute, ordinance, rule or
regulation, permit, concession, grant, franchise or any judgment, ruling, order,
writ, injunction or decree applicable to such Investor or any of its properties
or assets except in the case of clauses (A)(ii) and (B) for such violations,
conflicts and breaches as would not reasonably be expected to materially
adversely affect such Investor’s ability to perform its obligations under this
Agreement or consummate the transactions contemplated hereby on a timely basis.

                        (3)   Other than as Previously Disclosed, and the
securities or blue sky laws of the various states, no notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any Governmental Entity, nor expiration or termination
of any statutory waiting period, is necessary for the consummation by such
Investor of the transactions contemplated by this Agreement.

                (c)   Purchase for Investment. Such Investor acknowledges that
the Securities have not been registered under the Securities Act or under any
state securities laws. Such Investor (1) is acquiring the Securities pursuant to
an exemption from registration under the Securities Act solely for investment
with no present intention to distribute any of the Securities to any person, (2)
will not sell or otherwise dispose of any of the Securities, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws, (3) has such knowledge
and experience in financial and business matters and in investments of this type
that it is capable of evaluating the merits and risks of its investment in the
Securities and of making an informed investment decision and (4) is an
“accredited investor” (as that term is defined by Rule 501 of the Securities
Act).

                (d)   Ownership.  As of the date of this Agreement, such
Investor and its Affiliates (other than any portfolio company with respect to
which such Investor is not the party exercising control over investment
decisions) are the owners of record or the Beneficial Owners of the number of
shares of Common Stock or securities convertible into or exchangeable for Common
Stock set forth opposite such Investor’s name in Schedule 1 to this Agreement.

                (e)   Financial Capability. Such Investor currently has or at
Closing will have available funds necessary to consummate the Closing on the
terms and conditions contemplated by this Agreement

                (f)   Knowledge as to Conditions. As of the date of this
Agreement, such Investor knows of no reason why any regulatory approvals and, to
the extent necessary, any other approvals, authorizations, filings,
registrations, and notices required or otherwise a condition to the consummation
of the transactions contemplated by this Agreement will not be obtained.

                (g)   Brokers and Finders. Neither such Investor nor its
Affiliates or any of their respective officers or directors has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for such Investor, in connection with this Agreement or
the transactions contemplated hereby.

ARTICLE III

COVENANTS

                3.1  Filings; Other Actions.

                (a)   Each Investor, on the one hand, and the Company, on the
other hand, will cooperate and consult with the other and use reasonable best
efforts to prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities, and the expiration or
termination of any applicable waiting periods, necessary or advisable to
consummate the transactions contemplated by this Agreement, and to perform the
covenants contemplated by this Agreement. Each party shall execute and deliver
both before and after the Closing such further certificates, agreements and
other documents and take such other actions as the other parties may reasonably
request to consummate or implement such transactions or to evidence such events
or matters. In particular, each Investor will use its reasonable best efforts to
promptly obtain or submit, and the Company will cooperate as may reasonably be
requested by such Investor to help such Investor promptly obtain or submit, as
the case may be, as promptly as practicable, the approvals and authorizations
of, filings and registrations with, and notifications to, or expiration or
termination of any applicable waiting period, under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 (the “HSR Act”) or applicable competition or
merger control laws of other jurisdictions, all notices to and, to the extent
required by applicable law or regulation, consents, approvals or exemptions from
bank regulatory authorities, for the transactions contemplated by this
Agreement.  Without limiting the foregoing, the Company and each Investor that
is required to file a notification under the HSR Act in connection with the
transactions contemplated by this Agreement shall prepare and file a
Notification and Report Form pursuant to the HSR Act as promptly after the date
of this Agreement.  Without limiting the foregoing, each Investor which will
upon the Closing own or be deemed to own more than 10% of the outstanding shares
of Common Stock and be subject to a “control factor” (as such term is defined in
12 C.F.R. §574.4(c)) shall prepare and file, and cause any of its applicable
Affiliates to prepare and file, with the Office of Thrift Supervision (the
“OTS”), as promptly as practicable but in no event more than five business days
after the date of this Agreement, a rebuttal of control submission with respect
to the transactions contemplated by this Agreement, and shall use, and cause its
Affiliates to use, all reasonable best efforts to obtain OTS approval and
acceptance of such rebuttal as promptly as possible, including without
limitation responding fully to all requests for additional information from the
OTS, entering into one or more rebuttal of control agreements in the form set
forth in 12 C.F.R. §574.100 and providing such other non-control and related
commitments as the OTS may require as a condition to approving and accepting
such rebuttal of control submission (in each case to the extent it has not done
so prior to the date of this Agreement.  Each Investor, with respect to the
transactions applicable to it, and the Company will have the right to review in
advance, and to the extent practicable each will consult with the other, in each
case subject to applicable laws relating to the exchange of information, all the
information relating to such other party, and any of their respective
Affiliates, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions to which it will be party contemplated by this Agreement. In
exercising the foregoing right, each of the parties hereto agrees to act
reasonably and as promptly as practicable. Each party hereto agrees to keep the
other party apprised of the status of matters referred to in this Section
3.1(a). Each Investor and the Company shall promptly furnish the other with
copies of written communications received by it or its Subsidiaries from, or
delivered by any of the foregoing to, any Governmental Entity in respect of the
transactions contemplated by this Agreement (other than any portions thereof
that relate to confidential supervisory matters).

                (b)   Unless this Agreement has been terminated pursuant to
Section 5.1, the Company shall call a special meeting of its shareholders, as
promptly as practicable following the later of (1) the Closing and (2) the 2008
annual meeting of its shareholders, to vote on proposals (collectively, the
“Shareholder Proposals”) to (A) approve the conversion of the Convertible
Preferred Stock into, and exercise of the Warrants for, Common Stock for
purposes of Section 312.03 of the NYSE Listed Company Manual, and (B) amend the
Company’s articles of incorporation to, among other things, increase the number
of authorized shares of Common Stock to at least such number as shall be
sufficient to permit the full conversion of the Convertible Preferred Stock
into, and exercise of the Warrants for, Common Stock. The Board of Directors
shall recommend to the Company’s shareholders that such shareholders vote in
favor of the Shareholder Proposals.  In connection with such meeting, the
Company shall promptly prepare (and each Investor will reasonably cooperate with
the Company to prepare) and file (but in no event more than ten business days
after the date of this Agreement) with the SEC a preliminary proxy statement,
shall use its reasonable best efforts to respond to any comments of the SEC or
its staff and to cause a definitive proxy statement related to such
shareholders’ meeting to be mailed to the Company’s shareholders not more than
five business days after clearance thereof by the SEC, and shall use its
reasonable best efforts to solicit proxies for such shareholder approval. The
Company shall notify each Investor promptly of the receipt of any comments from
the SEC or its staff and of any request by the SEC or its staff for amendments
or supplements to such proxy statement or for additional information and will
supply each Investor with copies of all correspondence between the Company or
any of its representatives, on the one hand, and the SEC or its staff, on the
other hand, with respect to such proxy statement. If at any time prior to such
shareholders’ meeting there shall occur any event that is required to be set
forth in an amendment or supplement to the proxy statement, the Company shall as
promptly as practicable prepare and mail to its shareholders such an amendment
or supplement. Each Investor and the Company agrees promptly to correct any
information provided by it or on its behalf for use in the proxy statement if
and to the extent that such information shall have become false or misleading in
any material respect, and the Company shall as promptly as practicable prepare
and mail to its shareholders an amendment or supplement to correct such
information to the extent required by applicable laws and regulations. The
Company shall consult with the Investors prior to filing any proxy statement, or
any amendment or supplement thereto, and provide each Investor with a reasonable
opportunity to comment thereon. In the event that the approvals necessary to
permit the Convertible Preferred Stock and Warrants to be converted into or
exercised for Common Stock are not obtained at such special shareholders
meeting, the Company shall include a proposal to approve (and the Board of
Directors shall recommend approval of) such issuance at a meeting of its
shareholders no less than once in each subsequent six-month period beginning on
July 1, 2008 until such approval is obtained or made.

                (c)   Each Investor, on the one hand, and the Company, on the
other hand, agrees, upon request, to furnish the other party with all
information concerning itself, its Affiliates, directors, officers, partners and
shareholders and such other matters as may be reasonably necessary or advisable
in connection with the proxy statement in connection with any such shareholders
meeting and any other statement, filing, notice or application made by or on
behalf of such other party or any of its Subsidiaries to any Governmental Entity
in connection with the Closing and the other transactions contemplated by this
Agreement.

                (d)   Unless this Agreement has been terminated pursuant to
Section 5.1, each Investor hereby agrees that at any meeting of the shareholders
of the Company held to vote on the Shareholder Proposals, however called, such
Investor shall vote, or cause to be voted, all of the shares of Common Stock
Beneficially Owned by such Investor and its Affiliates in favor of the
Shareholder Proposals.

                (e)    In the event that the Shareholder Proposal to approve the
conversion of the Convertible Preferred Stock into, and exercise of the Warrants
for, Common Stock for purposes of Section 312.03 of the NYSE Listed Company
Manual is approved by the Company’s shareholders, but the other Shareholder
Proposal is not so approved, the Company shall negotiate in good faith with each
Investor to provide promptly each Investor with the option of exchanging its
Convertible Preferred Stock into (and to exchange its Warrants for securities
exercisable for) depositary receipts for a junior participating preferred stock
with rights as to voting, liquidation and dividends identical to those of Common
Stock, all on such terms and conditions as the Company and such Investor may
mutually agree.

                (f)   Olympic Partners shall take all actions reasonably
necessary to enforce the obligations of each of the Sponsors, as defined in the
Equity Financing Commitments to which Olympic Partners is a party.

                3.2   Access, Information and Confidentiality

                        (a)   From the date hereof, until the date when the
Securities purchased pursuant to this Agreement and Beneficially Owned by an
Investor represent less than 5% of the outstanding Common Stock (counting as
shares owned by such Investor all shares into which shares of Convertible
Preferred Stock or Warrants owned by such Investor are convertible or
exercisable and assuming that to the extent such Investor shall purchase any
additional shares of Common Stock, any later sales of Common Stock by such
Investor shall be deemed to be shares other than Securities to the extent of
such additional purchases) (the “Qualifying Ownership Interest”), the Company
will permit such Investor to visit and inspect, at such Investor’s expense, the
properties of the Company and the Company Subsidiaries, to examine the corporate
books and to discuss the affairs, finances and accounts of the Company and the
Company Subsidiaries with the principal officers of the Company, all upon
reasonable notice and at such reasonable times and as often as such Investor may
reasonably request.  Any investigation pursuant to this Section shall be
conducted during normal business hours and in such manner as not to interfere
unreasonably with the conduct of the business of the Company, and nothing herein
shall require the Company or any Company Subsidiary to disclose any information
to the extent (i) prohibited by applicable law or regulation, (ii) that the
Company reasonably believes such information to be competitively sensitive
proprietary information (except to the extent such Investor provides assurances
reasonably acceptable to the Company that such information shall not be used by
the Investor or its Affiliates to compete with the Company and Company
Subsidiaries), or (iii) that such disclosure would reasonably be expected to
cause a violation of any agreement to which the Company or any Company
Subsidiary is a party or would cause a risk of a loss of privilege to the
Company or any Company Subsidiary (provided that the Company shall use
commercially reasonable efforts to make appropriate substitute disclosure
arrangements under circumstances where the restrictions in this clause (iii)
apply).  In the event, and to the extent, that, as a result of any change in
applicable law or regulation or a judicial or administrative interpretation of
applicable law or regulation, it is reasonably determined that the rights
afforded pursuant to this Section 3.2 are not sufficient for purposes of the
Department of Labor’s “plan assets” regulations, Investors and the Company shall
cooperate in good faith to agree upon mutually satisfactory management access
and information rights which satisfy such regulations.

                        (b)   Each party to this Agreement will hold, and will
cause its respective Affiliates and their directors, officers, employees,
agents, consultants and advisors to hold, in strict confidence, unless
disclosure to a regulatory authority is necessary or appropriate in connection
with any necessary regulatory approval or unless disclosure is required by
judicial or administrative process or, in the written opinion of its counsel, by
other requirement of law or the applicable requirements of any regulatory agency
or relevant stock exchange, all non-public records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the other party furnished to it by such other party or
its representatives pursuant to this Agreement (except to the extent that such
information can be shown to have been (1) previously known by such party on a
non-confidential basis, (2) in the public domain through no fault of such party
or (3) later lawfully acquired from other sources by the party to which it was
furnished), and neither party shall release or disclose such Information to any
other person, except its auditors, attorneys, financial advisors, other
consultants and advisors.

                3.3   Conduct of the Business. Prior to the earlier of the
Closing Date and the termination of this Agreement pursuant to Section 5.1 (the
“Pre-Closing Period”), the Company shall, and shall cause each Company
Subsidiary to, use commercially reasonable efforts to carry on its business in
the ordinary course of business and use reasonable best efforts to maintain and
preserve its and such Company Subsidiary’s business (including its organization,
assets, properties, goodwill and insurance coverage) and preserve its business
relationships with customers, strategic partners, suppliers, distributors and
others having business dealings with it; provided that nothing in this sentence
shall limit or require any actions that the Company’s Board of Directors may, in
good faith, determine to be inconsistent with their duties or the Company’s
obligations under applicable law.  During the Pre-Closing Period, (i) the
Company shall not declare or pay any dividend or distribution on the Common
Stock (other than ordinary quarterly cash dividends declared prior to the date
hereof to be paid in the first quarter of 2008 and regular quarterly cash
dividends of not more than $0.01 for each quarter thereafter) and (ii) if the
Company takes any action that would require any antidilution adjustment to be
made under the Preferred Stock Articles of Amendment as if issued on the date of
this Agreement, the Company shall make appropriate adjustments with respect to
each Investor such that such Investor will receive the benefit of such
transaction as if the Securities to be purchased by such Investor at the Closing
had been outstanding as of the date of such action.

ARTICLE IV

ADDITIONAL AGREEMENTS

                4.1   Standstill Agreement.  Each Investor agrees that until
such time as such Investor no longer has a Qualifying Ownership Interest,
without the prior written approval of the Company, neither such Investor nor any
of its Affiliates will, directly or indirectly: 

                        (a)   in any way acquire, offer or propose to acquire or
agree to acquire, Beneficial Ownership of any Voting Securities if such
acquisition would result in such Investor and its Affiliates having Beneficial
Ownership of 15% or more of the outstanding shares of Common Stock of the
Company (counting as shares owned by such Investor all shares into which shares
of Convertible Preferred Stock owned by such Investor are convertible), other
than solely as a result of the exercise of any rights or obligations set forth
in this Agreement;

                        (b)   enter into or agree, offer, propose or seek
(whether publicly or otherwise) to enter into, or otherwise be involved in or
part of, any acquisition transaction, merger or other business combination
relating to all or part of the Company or any of the Company Subsidiaries or any
acquisition transaction for all or part of the assets of the Company or any
Company Subsidiary or any of their respective businesses;

                        (c)   make, or in any way participate in, any
“solicitation” of “proxies” (as such terms are defined under Regulation 14A
under the Exchange Act, disregarding clause (iv) of Rule 14a-1(1)(2) and
including any otherwise exempt solicitation pursuant to Rule 14a-2(b)) to vote,
or seek to advise or influence any person or entity with respect to the voting
of, any voting securities of the Company or any Company Subsidiary;

                        (d)   call or seek to call a meeting of the shareholders
of the Company or any of the Company Subsidiaries or initiate any shareholder
proposal for action by shareholders of the Company or any of the Company
Subsidiaries, form, join or in any way participate in a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act and the rules and regulations
thereunder) with respect to any Voting Securities, or seek, propose or otherwise
act alone or in concert with others, to influence or control the management,
board of directors or policies of the Company or any Company Subsidiaries;  or

                        (e)   bring any action or otherwise act to contest the
validity of this Section 4.1 or seek a release of the restrictions contained
herein, or make a request to amend or waive any provision of this Section 4.1;

provided that without limiting each Investor’s obligation under Section 3.1(d),
nothing in this Section 4.1 shall prevent any Investor or its Affiliates from
voting any Voting Securities then Beneficially Owned by such Investor or its
Affiliates in any manner; provided, further, that nothing in clauses (b), (c) or
(d) of this Section 4.1 shall apply to such Investor’s Board Representative
solely in his or her capacity as a director of the Company.

                        (f)   For purposes of this Agreement, a person shall be
deemed to 1) “Beneficially Own” any securities of which such person is
considered to be a “Beneficial Owner” under Rule 13d-3 under the Exchange Act. 
For purposes of this Agreement, “Voting Securities” shall mean at any time
shares of any class of capital stock of the Company that are then entitled to
vote generally in the election of directors.

                        (g)   Notwithstanding the foregoing, the parties hereby
agree that nothing in this Section 4.1 shall apply to any portfolio company with
respect to which such Investor is not the party exercising control over the
decision to purchase Voting Securities; provided that such Investor does not
provide to such entity any non-public information concerning the Company or any
Company Subsidiary and such portfolio company is not acting at the request or
direction of or in coordination with such Investor; and provided, further, that
ownership of such shares is not attributed to such Investor under 12 C.F.R. Part
574.

                4.2  Transfer Restrictions

                        (a)   Restrictions on Transfer. Except as otherwise
permitted in this Agreement, the Investors will not transfer, sell, assign or
otherwise dispose of (“Transfer”)any Securities acquired pursuant to this
Agreement, except as follows: (1) following the eighteen-month anniversary of
the Closing Date, each Investor may Transfer 1/18th of the Securities owned by
such Investor per month; provided  that, such Investor shall be entitled to
Transfer any non-Transferred portion of such 1/18th amount during any later
period; and (2) if the approval of the Shareholder Proposals shall not have been
obtained by the six-month anniversary of the Closing Date, each Investor may
Transfer (A) 50% of the Convertible Preferred Stock owned by such Investor
during the six-month period commencing on such six-month anniversary and (B) the
remaining 50% of the Convertible Preferred Stock owned by such Investor
commencing on the first anniversary of the Closing Date; provided that, except
for Transfers pursuant to Rule 144 under the Securities Act or a registered
underwritten offering, the Investor must reasonably believe that any transferee
in any such Transfer would not own more than 4.9% of the Common Stock of the
Company after such Transfer unless being transferred to a person the Investor
reasonably believes would upon such purchase be eligible to file a Schedule 13G
in respect thereof.  The Transfer restrictions set forth in this Section 4.2(a)
shall terminate and be of no further force or effect on the third anniversary of
the occurrence of the Closing Date.

                        (b)   Permitted Transfers. Notwithstanding Section
4.2(a), each Investor shall be permitted to Transfer any portion or all of its
Securities at any time under the following circumstances:

                        (1)   Transfers to (A) any Affiliate under common
control with such Investor’s ultimate parent entity,  general partner or
investment advisor of such Investor or (B) any limited partner or shareholder of
such Investor, but in each case only if the transferee agrees in writing for the
benefit of the Company (with a copy thereof to be furnished to the Company) to
be bound by the terms of this Agreement (any such transferee shall be included
in the term “Investor”);

                        (2)   Transfers pursuant to a merger, tender offer or
exchange offer or other business combination, acquisition of assets or similar
transaction or change of control involving the Company or any Company
Subsidiaries; provided that such transaction has been approved by the Board of
Directors.  In order to facilitate Transfers into a tender or exchange offer
permitted hereby, the Company agrees, to the fullest extent legally permitted,
to effect an exercise of Warrants in accordance with the terms set forth in the
Warrants and, notwithstanding the transfer restrictions contained in Section
4.2(a), permit the Investor to Transfer Warrants to a transferee conditioned
upon such transferee exercising the Warrants in connection with such tender or
exchange offer; and

                        (3)   In the event that, as a result of any share
repurchases, recapitalizations, redemptions or similar actions by the Company
not caused by the Investor, an Investor reasonably determines, based on the
advice of legal counsel and following consultation with the Company and, if the
Company reasonably so requests, the OTS, that unless it disposes of all or a
portion of its Securities, it or any of its Affiliates could reasonably be
deemed to “control” the Company for purposes of  12 C.F.R. part 574 (or any
successor provision), then the Investor shall be permitted to Transfer the
portion of the Securities  reasonably necessary to avoid such control
determination; provided that any such Transfer may only be made in the manner
described in the second proviso to Section 4.2(a).

                        (c)   Hedging.  Each Investor agrees that, during the
one-year period following the Closing, it shall not, directly or indirectly,
enter into any hedging agreement, arrangement or transaction, the value of which
is based upon the value of any of the Securities purchased pursuant to this
Agreement, except for transactions involving an index-based portfolio of
securities that includes Common Stock (provided that the value of such Common
Stock in such portfolio is not more than 5% of the total value of the portfolio
of securities).

                4.3  Governance Matters.  (a)  The Company will promptly cause
one person nominated by TPG VI (the “Board Representative”) to be elected or
appointed to the Board of Directors, subject to satisfaction of all legal and
governance requirements regarding service as a director of the Company and to
the reasonable approval of the Governance Committee of the Board of Directors
(such approval not to be unreasonably withheld or delayed).  After such
appointment, so long as the TPG Investors Beneficially Own at least 2% of the
outstanding Common Stock (including for this purpose shares of Common Stock
issuable upon conversion of the Convertible Preferred Stock and exercise of the
Warrants acquired pursuant to this Agreement), the Company will be required to
recommend to its shareholders the election of the Board Representative at the
Company’s annual meeting, subject to satisfaction of all legal and governance
requirements regarding service as a director of the Company and to the
reasonable approval of the Governance Committee of the Board of Directors (such
approval not to be unreasonably withheld or delayed), to the Board of Directors.
If the TPG Investors no longer Beneficially Own the minimum number of Securities
specified in the prior sentence, TPG VI will have no further rights under
Sections 4.3(a) through 4.3(d), including the right to have an observer attend
meetings of the Board of Directors, and, at the written request of the Board of
Directors, shall use all reasonable best efforts to cause its Board
Representative to resign from the Board of Directors as promptly as possible
thereafter. At the option of the Board Representative, the Board of Directors
shall cause the Board Representative to be appointed to the Human Resources
Committee of the Board of Directors (or any successor committee thereto).

                        (b)   The Board Representative (including any successor
nominee) duly selected in accordance with Section 4.3(a) shall, subject to
applicable law, be the Company’s and the Company’s Governance Committee’s
nominee to serve on the Board of Directors.  The Company shall use all
reasonable best efforts to have the Board Representative elected as a director
of the Company and the Company shall solicit proxies for each such person to the
same extent as it does for any of its other nominees to the Board of Directors.

                        (c)   Subject to Section 4.3(a), TPG VI shall have the
power to designate the Board Representative’s replacement upon the death,
resignation, retirement, disqualification or removal from office of such
director. The Board of Directors will use its reasonable best efforts to take
all action required to fill the vacancy resulting therefrom with such person
(including such person, subject to applicable law, being the Company’s and the
Company’s Governance Committee’s nominee to serve on the Board of Directors,
using all reasonable best efforts to have such person elected as director of the
Company and the Company soliciting proxies for such person to the same extent as
it does for any of its other nominees to the Board of Directors).

                        (d)   The Company further agrees that, from and after
the Initial Closing Date, subject to the approval of the OTS, for so long as the
TPG Investors Beneficially Own 2% or more of the outstanding shares of Common
Stock (including for this purpose shares of Common Stock issuable upon
conversion of the Convertible Preferred Stock or exercise of the Warrants), the
Company shall invite a person designated by TPG VI (the “Observer”) to attend
all meetings of the Board of Directors in a nonvoting observer capacity.  Each
person designated pursuant to this Section 4.3(d) shall be required to satisfy
all legal and governance requirements regarding service as a director of the
Company and shall be subject to the reasonable approval of the Governance
Committee of the Board of Directors (such approval not to be unreasonably
withheld or delayed).

                        (e)   The Board Representative shall be entitled to the
same compensation and same indemnification in connection with his or her role as
a director as the other members of the Board of Directors, and each Board
Representative and Observer shall be entitled to reimbursement for documented,
reasonable out-of-pocket expenses incurred in attending meetings of the Board of
Directors or any committees thereof, to the same extent as the other members of
the Board of Directors.  The Company shall notify the Board Representative and
Observer of all regular and special meetings of the Board of Directors and shall
notify the Board Representative of all regular and special meetings of any
committee of the Board of Directors of which the Board Representative is a
member.  The Company shall provide the Board Representative and the Observer
with copies of all notices, minutes, consents and other materials provided to
all other members of the Board of Directors concurrently as such materials are
provided to the other members.

                4.4  Legend.  (a)   The Investors agree that all certificates or
other instruments representing the Securities subject to this Agreement will
bear a legend substantially to the following effect:

                (1)   THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS
OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT
WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

                (2)   THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT
TO TRANSFER AND OTHER RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED
AS OF APRIL 7, 2008, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE
ISSUER.

                        (b)   Upon request of an Investor, upon receipt by the
Company of an opinion of counsel reasonably satisfactory to the Company to the
effect that such legend is no longer required under the Securities Act and
applicable state laws, the Company shall promptly cause clause (1) of the legend
to be removed from any certificate for any Securities to be Transferred in
accordance with the terms of this Agreement and clause (2) of the legend shall
be removed upon the expiration of such transfer and other restrictions set forth
in this Agreement. The Investor acknowledges that the Securities have not been
registered under the Securities Act or under any state securities laws and
agrees that it will not sell or otherwise dispose of any of the Securities,
except in compliance with the registration requirements or exemption provisions
of the Securities Act and any other applicable securities laws.

                4.5  Reservation for Issuance. The Company will reserve that
number of shares of Common Stock and Convertible Preferred Stock sufficient for
issuance upon exercise or conversion of Securities owned at any time by the
Investors without regard to any limitation on such conversion; provided that in
the case of the Convertible Preferred Stock and Warrants, the Company will
reserve such sufficient number of shares of Common Stock following the approval
of the shareholders pursuant to Section 3.1(b).

                4.6  Certain Transactions.  The Company will not merge or
consolidate into, or sell, transfer or lease all or substantially all of its
property or assets to, any other party unless the successor, transferee or
lessee party, as the case may be (if not the Company), expressly assumes the due
and punctual performance and observance of each and every covenant and condition
of this Agreement to be performed and observed by the Company.

                4.7  Indemnity.  (a)    The Company agrees to indemnify and hold
harmless each Investor and its Affiliates and each of their respective officers,
directors, partners, members and employees, and each person who controls such
Investor within the meaning of the Exchange Act and the regulations thereunder,
to the fullest extent lawful, from and against any and all actions, suits,
claims, proceedings, costs, losses, liabilities, damages, expenses (including
reasonable attorneys’ fees and disbursements), amounts paid in settlement and
other costs (collectively, “Losses”)arising out of or resulting from (1) any
inaccuracy in or breach of the Company’s representations or warranties in this
Agreement or (2) the Company’s breach of agreements or covenants made by the
Company in this Agreement or (3) any action, suit, claim, proceeding or
investigation by any Governmental Entity, shareholder of the Company or any
other person (other than the Company) relating to this Agreement or the
transactions contemplated hereby (other than any Losses attributable to the
acts, errors or omissions on the part of such Investor, but not including the
transactions contemplated hereby).

                        (b)   Each Investor, severally and not jointly, agrees
to indemnify and hold harmless each of the Company and its Affiliates and each
of their respective officers and directors, and each person who controls the
Company within the meaning of the Exchange Act and the regulations thereunder,
to the fullest extent lawful, from and against any and all Losses arising out of
or resulting from (1) any inaccuracy in or breach of such Investor’s
representations or warranties in this Agreement or (2) such Investor’s breach of
agreements or covenants made by the Investor in this Agreement.

                        (c)   A party entitled to indemnification hereunder
(each, an “Indemnified Party”) shall give written notice to the party
indemnifying it (the “Indemnifying Party”) of any claim with respect to which it
seeks indemnification promptly after the discovery by such Indemnified Party of
any matters giving rise to a claim for indemnification; provided that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 4.7 unless
and to the extent that the Indemnifying Party shall have been actually
prejudiced by the failure of such Indemnified Party to so notify such party.
Such notice shall describe in reasonable detail such claim. In case any such
action, suit, claim or proceeding is brought against an Indemnified Party, the
Indemnified Party shall be entitled to hire, at its own expense, separate
counsel and participate in the defense thereof; provided, however,that the
Indemnifying Party shall be entitled to assume and conduct the defense thereof,
unless the counsel to the Indemnified Party advises such Indemnifying Party in
writing that such claim involves a conflict of interest (other than one of a
monetary nature) that would reasonably be expected to make it inappropriate for
the same counsel to represent both the Indemnifying Party and the Indemnified
Party, in which case the Indemnified Party shall be entitled to retain its own
counsel at the cost and expense of the Indemnifying Party (except that the
Indemnifying Party shall only be liable for the legal fees and expenses of one
law firm for all Indemnified Parties, taken together with respect to any single
action or group of related actions). If the Indemnifying Party assumes the
defense of any claim, all Indemnified Parties shall thereafter deliver to the
Indemnifying Party copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the claim, and each Indemnified
Party shall cooperate in the defense or prosecution of such claim. Such
cooperation shall include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information that
are reasonably relevant to such claim, and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Indemnifying Party shall not be liable for
any settlement of any action, suit, claim or proceeding effected without its
written consent; provided,however, that the Indemnifying Party shall not
unreasonably withhold or delay its consent. The Indemnifying Party further
agrees that it will not, without the Indemnified Party’s prior written consent
(which shall not be unreasonably withheld or delayed), settle or compromise any
claim or consent to entry of any judgment in respect thereof in any pending or
threatened action, suit, claim or proceeding in respect of which indemnification
has been sought hereunder unless such settlement or compromise includes an
unconditional release of such Indemnified Party from all liability arising out
of such action, suit, claim or proceeding.

                        (d)   For purposes of the indemnity contained in Section
4.7(a)(1) and Section 4.7(b)(1), all qualifications and limitations set forth in
such representations and warranties as to “materiality,” “Material Adverse
Effect” and words of similar import, shall be disregarded in determining whether
there shall have been any inaccuracy or breach of any representations and
warranties in this Agreement.

                        (e)   The Company shall not be required to indemnify the
Indemnified Parties pursuant to Section 4.7(a)(1), disregarding all
qualifications or limitations set forth in such representation and warranties as
to “materiality,” “Material Adverse Effect” and words of similar import, (1)
with respect to any claim for indemnification if the amount of Losses with
respect to such claim are less than $250,000 (any claim involving Losses less
than such amount being referred to as a “De Minimis Claim”) and (2) unless and
until the aggregate amount of all Losses incurred with respect to all claims
(other than De Minimis Claims) pursuant to Section 4.7(a)(1) exceed 0.75% of the
aggregate purchase price paid by the TPG Investors for all Securities purchased
pursuant to this Agreement (the “Threshold Amount”), in which event the Company
shall be responsible for only the amount of such Losses in excess of the
Threshold Amount.  No Investor shall be required to indemnify the Indemnified
Parties pursuant to Section 4.7(b)(1), disregarding all qualifications or
limitations set forth in such representation and warranties as to “materiality,”
“Material Adverse Effect” and words of similar import, (1) with respect to any
De Minimis Claim and (2) unless and until the aggregate amount of all Losses
incurred with respect to all claims (other than De Minimis Claims) pursuant to
Section 4.7(b)(1) exceed the Threshold Amount, in which event such Investor
shall be responsible for only the amount of such Losses in excess of the
Threshold Amount.  The cumulative indemnification obligation of (1) the Company
to any Investor and all of the Indemnified Parties affiliated with (or whose
claims are permitted by virtue of their relationship with) such Investor or (2)
an Investor to the Company and the Indemnified Parties affiliated with (or whose
claims are permitted by virtue of their relationship with the) Company for
inaccuracies in or breaches of representations and warranties shall in no event
exceed the purchase price set forth opposite such Investor’s name in Schedule 1
to this Agreement.

                        (f)   Any claim for indemnification pursuant to this
Section 4.7 for breach of any representation or warranty can only be brought on
or prior to the second anniversary of the Closing Date; provided that if notice
of a claim for indemnification pursuant to this Section 4.7 for breach of any
representation or warranty is brought prior to such second anniversary, then the
obligation to indemnify in respect of such breach shall survive as to such
claim, until such claim has been finally resolved.

                        (g)   The indemnity provided for in this Section 4.7
shall be the sole and exclusive monetary remedy of Indemnified Parties after the
Closing for any inaccuracy of any representation or warranty or any other breach
of any covenant or agreement contained in this Agreement; provided that nothing
herein shall limit in any way any such party’s remedies in respect of fraud by
any other party in connection with the transactions contemplated hereby. No
party to this Agreement (or any of its Affiliates) shall, in any event, be
liable or otherwise responsible to any other party (or any of its Affiliates)
for any consequential or punitive damages of such other party (or any of its
Affiliates) arising out of or relating to this Agreement or the performance or
breach hereof.

                        (h)   No investigation by any Investor of the Company or
by the Company of any Investor prior to or after the date hereof shall limit any
Indemnified Party’s exercise of any right hereunder or be deemed to be a waiver
of any such right.

                        (i)   Any indemnification payments pursuant to this
Section 4.7 shall be treated as an adjustment to the purchase price for the
Securities for U.S. federal income and applicable state and local Tax purposes,
unless a different treatment is required by applicable law.

                4.8   Exchange Listing.  The Company shall promptly use its
reasonable best efforts to cause the shares of Common Stock to be issued
pursuant to this Agreement and the shares of Common Stock reserved for issuance
pursuant to the conversion of the Convertible Preferred Stock and exercise of
the Warrants to be approved for listing on the New York Stock Exchange, subject
to official notice of issuance (and, in the case of the shares of Common Stock
issuable upon conversion of the Convertible Preferred Stock and exercise of the
Warrants, upon receipt of the approval of the Shareholder Proposals), as
promptly as practicable, and in any event before the Closing if permitted by the
rules of the New York Stock Exchange.

                4.9  Registration Rights.

                (a)   Demand Registrations.

                        (1)   Requests for Registration. At any time following
the expiration of the transfer restrictions set forth in Section 4.2(a), if the
Company has not filed, and caused to be effective and maintained the
effectiveness of a “shelf” registration statement pursuant to Section 4.9(a)(3),
Investors holding at least $250 million based on expected public offering price
of the Registrable Securities (on an as-converted basis) (the “Initiating
Investors”) may request in writing that the Company effect the registration of
all or any part of the Registrable Securities (as defined below) held by the
Investors which are then eligible for Transfer pursuant to Section 4.2 (a
“Registration Request”). Promptly after its receipt of any Registration Request
but no later than ten days after receipt of such Registration Request, the
Company will give written notice of such request to the other Investors and any
transferees, and will use its reasonable best efforts to register, in accordance
with the provisions of this Agreement, all Registrable Securities that have been
requested to be registered in the Registration Request or by the Investors or
transferees by written notice to the Company given within fifteen business days
after the date the Company has given such notice of the Registration Request;
provided that, except for a Short-Form Registration of an unspecified amount of
securities, with respect to an underwritten offering, the Company will not be
required to effect a registration pursuant to this Section 4.9(a)(1) unless the
value of Registrable Securities included in the Registration Request is at least
$100 million, or $20 million in the case of a Short-Form Registration. The
Company will pay all Registration Expenses incurred in connection with any
registration pursuant to this Section 4.9(a). Any registration requested by the
Investors pursuant to Section 4.9(a)(1) or 4.9(a)(3) is referred to in this
Agreement as a “Demand Registration.” For purposes of this Agreement,
“Registrable Securities” means (i) all Common Stock, including Common Stock
issued or issuable pursuant to the conversion of the Convertible Preferred Stock
or exercise of the Warrants, (ii) all Convertible Preferred Stock, (iii) all
Warrants and (iv) any equity securities issued or issuable directly or
indirectly with respect to the securities referred to in the foregoing clause
(ii) or (iii) by way of conversion or exchange thereof or share dividend or
share split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization. As to any particular securities constituting Registrable
Securities, such securities will cease to be Registrable Securities when (w) a
registration statement with respect to the sale by the holder thereof shall have
been declared effective under the Securities Act and such securities shall have
been disposed of in accordance with such registration statement, (x) they have
been sold to the public pursuant to Rule 144 or Rule 145 or other exemption from
registration under the Securities Act, (y) they have been acquired by the
Company or (z) they are able to be sold by the Investor or transferee holding
such securities without restriction as to volume or manner of sale pursuant to
Rule 144(k) under the Securities Act. In addition, for purposes of this
Agreement, “Registration Statement” means the prospectus and other documents
filed with the SEC to effect a registration under the Securities Act.

                        (2)   Limitation on Demand Registrations. The Investors
will be entitled to initiate no more than six (6) Demand Registrations, and the
Company will not be obligated to effect more than one Demand Registration in any
six month period. Upon filing a Registration Statement, the Company will use its
reasonable best efforts to keep such Registration Statement effective with the
SEC at all times until the Investors or any transferee who would require such
registration to effect a sale of the Registrable Securities no longer holds the
Registrable Securities.  No request for registration will count for the purposes
of the limitations in this Section 4.9(a)(2) if (i) the Investors determine in
good faith to withdraw the proposed registration prior to the effectiveness of
the Registration Statement relating to such request due to marketing conditions
or regulatory reasons relating to the Company (provided that this clause (i)
shall cease to apply to any Investor that has previously withdrawn a proposed
registration), (ii) the Registration Statement relating to such request is not
declared effective within 180 days of the date such Registration Statement is
first filed with the SEC (other than solely by reason of the Investors having
refused to proceed or provide any required information for inclusion therein)
and the Investors withdraw the Registration Request prior to such Registration
Statement being declared effective, (iii) prior to the sale of at least 90% of
the Registrable Securities included in the applicable registration relating to
such request, such registration is adversely affected by any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court for any reason and the Company fails to have such stop order,
injunction or other order or requirement removed, withdrawn or resolved to the
Investors’ reasonable satisfaction within thirty days of the date of such order,
(iv) more than 25% of the Registrable Securities requested by the Investors to
be included in the registration are not so included pursuant to Section
4.9(a)(6), or (v) the conditions to closing specified in the underwriting
agreement or purchase agreement entered into in connection with the registration
relating to such request are not satisfied (other than as a result of a material
default or breach thereunder by the Investors). Notwithstanding the foregoing,
the Company will pay all Registration Expenses in connection with any request
for registration pursuant to Section 4.9(a)(1) regardless of whether or not such
request counts toward the limitation set forth above.

                        (3)   Short-Form Registrations. Prior to the expiration
of the transfer restrictions set forth in Section 4.2(a), the Company will use
its reasonable best efforts to qualify for registration on, and will promptly
file, Form S-3 or any comparable or successor form or forms or any similar
short-form registration (“Short-Form Registration”), and such Short-Form
Registration will be a “shelf” registration statement providing for the
registration, and the sale on a continuous or delayed basis, of the Registrable
Securities pursuant to Rule 415. In no event shall the Company be obligated to
effect any shelf other than pursuant to a Short-Form Registration. Upon filing a
Short-Form Registration, the Company will, if applicable, use its reasonable
best efforts to cause such Short-Form Registration Statement to be declared
effective, will keep such Short-Form Registration effective with the SEC at all
times and any Short-Form Registration shall be re-filed upon its expiration, and
shall cooperate in any shelf take-down by amending or supplementing the
prospectus statement related to such Short-Form Registration as may be requested
by the Investor or any transferees or as otherwise required, until the Investor
or any transferees who would require such registration to effect a sale of the
Registrable Securities no longer hold the Registrable Securities, regardless of
whether or not the transfer restrictions set forth in Section 4.2(a) have
expired or terminated; provided that no Investor or transferee may be permitted
to sell under such “shelf” registration statement during such times as the
trading window is not open for Company senior management in accordance with the
Company’s policies. The Company will pay all Registration Expenses incurred in
connection with any Short-Form Registration.  The Company shall use its
commercially reasonable efforts to take such actions as are under its control to
remain a well-known seasoned issuer (as defined in Rule 405 under the Securities
Act) (and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)).

                        (4)   Restrictions on Demand Registrations. If the
filing, initial effectiveness or continued use of a registration statement,
other than a shelf registration statement pursuant to Rule 415, with respect to
a Demand Registration would require the Company to make a public disclosure of
material non-public information, which disclosure in the good faith judgment of
the Board of Directors (i) would be required to be made in any Registration
Statement so that such Registration Statement would not be materially
misleading, (ii) would not be required to be made at such time but for the
filing, effectiveness or continued use of such Registration Statement, (iii)
would in the good faith judgment of the Board of Directors reasonably be
expected to adversely affect the Company or its business if made at such time or
(iv) reasonably be excepted to interfere with the Company’s ability to effect a
planned or proposed acquisition, disposition, financing, reorganization,
recapitalization or similar transaction, then the Company may upon giving prompt
written notice of such action to the participants in such registration (each of
whom hereby agrees to maintain the confidentiality of all information disclosed
to such participants) delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement; provided that the Company shall not be
permitted to do so (x) for more than 60 days for a given occurrence of such a
circumstance, (y) more than three times during any twelve-month period or (z)
for periods exceeding, in the aggregate, 90 days during any twelve-month period.
In the event the Company exercises its rights under the preceding sentence, the
Investors or such transferees agree to suspend, promptly upon its receipt of the
notice referred to above, its use of any prospectus relating to such
registration in connection with any sale or offer to sell Registrable
Securities. If the Company so postpones the filing of a prospectus or the
effectiveness of a Registration Statement, the Investors will be entitled to
withdraw such request and, if such request is withdrawn, such registration
request will not count for the purposes of the limitation set forth in Section
4.9(a)(2). The Company will pay all Registration Expenses incurred in connection
with any such aborted registration or prospectus.

                        (5)   Selection of Underwriters. If the Initiating
Investors intend that the Registrable Securities covered by the Registration
Request shall be distributed by means of an underwritten offering, the
Initiating Investors will so advise the Company as a part of the Registration
Request, and the Company will include such information in the notice sent by the
Company to the Investors and any transferees with respect to such Registration
Request. In such event, the lead underwriter to administer the offering will be
chosen by the Company, subject to the prior written consent of the participating
Investors selling a majority of the securities to be sold by the Investors in
such offering, not to be unreasonably withheld or delayed. If the offering is
underwritten, the right of any Investor or transferee to registration pursuant
to this Section 4.9(a) will be conditioned upon such Investor or transferee’s
participation in such underwriting and the inclusion of such Investor’s or
transferee’s Registrable Securities in the underwriting, and each such Investor
or transferee will (together with the Company, the participating Investors and
any other transferees distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting. If any Investor or transferee
disapproves of the terms of the underwriting, such Investor or transferee may
elect to withdraw therefrom by written notice to the Company, the managing
underwriter and the Initiating Investors.

                        (6)   Priority on Demand Registrations. The Company will
not include in any underwritten registration pursuant to this Section 4.9(a) any
securities that are not Registrable Securities, without the prior written
consent of the Initiating Investors. If the managing underwriters advise the
Company that in their reasonable opinion the number of Registrable Securities
(and, if permitted hereunder, other securities requested to be included in such
offering) exceeds the number of securities that can be sold in such offering
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), the Company will include in
such offering only such number of securities that in the reasonable opinion of
such managing underwriters can be sold without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (i) first, Registrable Securities of the participating Investors
(including the Initiating Investors), pro rata (if applicable), based on the
number of Registrable Securities owned by each such Investor, (ii) second,
Registrable Securities of any transferee who have delivered written requests for
registration pursuant to Section 4.9(a)(1), pro rata on the basis of the
aggregate number of Registrable Securities owned by each such person, and (iii)
third, any other securities of the Company that have been requested to be so
included, subject to the terms of this Agreement.

                        (7)   Effective Registration Statement. A registration
requested pursuant to Section 4.9(a)(1) shall not be deemed to have been
effected unless it is declared effective by the SEC or is automatically
effective upon filing pursuant to Rule 462 of the Securities Act and remains
effective for the period specified in Section 4.9(a)(2).

                (b)   Piggyback Registrations.

                        (1)   Right to Piggyback. Whenever the Company proposes
to register any of its securities, other than a registration pursuant to Section
4.9(a)(1) or a Special Registration (as defined below), and the registration
form to be filed may be used for the registration or qualification for
distribution of Registrable Securities, the Company will give prompt written
notice to the Investors and all transferees of its intention to effect such a
registration (but in no event less than 10 days prior to the anticipated filing
date) and, subject to Section 4.9(a)(4), will include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within ten business days after the date of the
Company’s notice (a “Piggyback Registration”). Any such person that has made
such a written request may withdraw its Registrable Securities from such
Piggyback Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth business day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 4.9(b)(1) prior to the
effectiveness of such registration, whether or not the Investors or any
transferees have elected to include Registrable Securities in such registration.
“Special Registration” means the registration of (i) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or Form
S-8 (or successor form) or (ii) shares of equity securities and/or options or
other rights in respect thereof to be offered to directors, members of
management, employees, consultants, customers, lenders or vendors of the Company
or its direct or indirect Subsidiaries or in connection with dividend
reinvestment plans.

                        (2)   Underwritten Registration. If the registration
referred to in Section 4.9(b)(1) is proposed to be underwritten, the Company
will so advise the Investors and any transferees as a part of the written notice
given pursuant to Section 4.9(b)(1). In such event, the right of the Investors
or any transferees to registration pursuant to this Section 4.9(b) will be
conditioned upon such persons’ participation in such underwriting and the
inclusion of such person’s Registrable Securities in the underwriting, and each
such person will (together with the Company and the other persons distributing
their securities through such underwriting) enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Company. If any participating person disapproves of the
terms of the underwriting, such person may elect to withdraw therefrom by
written notice to the Company, the managing underwriter and the Investors.

                        (3)   Piggyback Registration Expenses. The Company will
pay all Registration Expenses in connection with any Piggyback Registration,
whether or not any registration or prospectus becomes effective or final.

                        (4)   Priority on Primary Registrations. If a Piggyback
Registration relates to an underwritten primary offering on behalf of the
Company, and the managing underwriters advise the Company that in their
reasonable opinion the number of securities requested to be included in such
registration exceeds the number which can be sold without adversely affecting
the marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such registration or prospectus
only such number of securities that in the reasonable opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first,
the securities the Company proposes to sell, (ii) second, Registrable Securities
of the Investors and any transferees who have requested registration of
Registrable Securities pursuant to Sections 4.9(a) or 4.9(b), pro rata on the
basis of the aggregate number of such securities or shares owned by each such
person and (iii) third, any other securities of the Company that have been
requested to be so included, subject to the terms of this Agreement.

                (c)   Registration Procedures. Subject to Section 4.9(a)(4),
whenever the Investor or any transferees of Registrable Securities have
requested that any Registrable Securities be registered pursuant to Section
4.9(a) or 4.9(b) of this Agreement, the Company will use its reasonable best
efforts to effect the registration and sale of such Registrable Securities as
soon as reasonably practicable in accordance with the intended method of
disposition thereof and pursuant thereto. The Company shall use its reasonable
best efforts to as expeditiously as possible:

                        (1)   prepare and file with the SEC a Registration
Statement with respect to such Registrable Securities, make all required filings
with the National Association of Securities Dealers and the Financial Industry
Regulatory Authority and thereafter use its reasonable best efforts to cause
such Registration Statement to become effective as soon as reasonably
practicable and to remain effective as provided herein, provided that before
filing a Registration Statement or any amendments or supplements thereto, the
Company will, at the Company’s expense, furnish or otherwise make available to
the Holders’ Counsel copies of all such documents proposed to be filed and such
other documents reasonably requested by such counsel, which documents will be
subject to review and comment of such counsel at the Company’s expense,
including any comment letter from the SEC with respect to such filing or the
documents incorporated by reference therein, and if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and such other opportunities to conduct a reasonable
investigation within the meaning of the Securities Act, including reasonable
access to the Company’s financial books and records, officers, accountants and
other advisors;

                        (2)   prepare and file with the SEC such amendments and
supplements to such Registration Statement as may be necessary to keep such
Registration Statement effective for a period of either (A) not less than (i)
six months, (ii) if such Registration Statement relates to an underwritten
offering, such longer period as, based upon the opinion of counsel for the
underwriters, a prospectus is required by law to be delivered in connection with
sales of Registrable Securities by an underwriter or dealer or (iii)
continuously in the case of shelf registration statements and any shelf
registration statement shall be re-filed upon its expiration (or in each case
such shorter period ending on the date that the securities covered by such shelf
registration statement cease to constitute Registrable Securities) or (B) such
shorter period as will terminate when all of the securities covered by such
Registration Statement have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof set forth in such
Registration Statement (but in any event not before the expiration of any longer
period required under the Securities Act), and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement until such time as all of such securities have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such Registration Statement, and cause the
related prospectus to be supplemented by any prospectus supplement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of the securities covered by such Registration Statement, and as
so supplemented to be filed pursuant to Rule 424 (or any similar provisions then
in force) under the Securities Act;

                        (3)   furnish to each seller of Registrable Securities,
and each managing underwriter, if any, such number of copies, without charge, of
such Registration Statement, each amendment and supplement thereto, including
each preliminary prospectus, final prospectus, any other prospectus (including
any prospectus filed under Rule 424, Rule 430A or Rule 430B under the Securities
Act and any “issuer free writing prospectus” as such term is defined under Rule
433 promulgated under the Securities Act), all exhibits and other documents
filed therewith and such other documents as such seller or such managing
underwriter may reasonably request including in order to facilitate the
disposition of the Registrable Securities owned by such seller, and upon request
a copy of any and all transmittal letters or other correspondence to or received
from, the SEC or any other Governmental Entity relating to such offer;

                        (4)   register or qualify (or exempt from registration
or qualification) such Registrable Securities, and keep such registration or
qualification (or exemption therefrom) effective, under such other securities or
blue sky laws of such jurisdictions as any seller reasonably requests and do any
and all other acts and things that may be reasonably necessary or reasonably
advisable to enable such seller to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such seller (provided that
the Company will not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subsection, (ii) subject itself to taxation in any such jurisdiction or (iii)
consent to general service of process in any such jurisdiction);

                        (5)   notify each seller of such Registrable Securities,
the Holders’ Counsel and the managing underwriter(s), if any, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, upon discovery that, or upon the discovery of the happening of any event
that makes any statement made in the Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in such Registration Statement, prospectus or documents and, as soon as
reasonably practicable (but subject to the delay provisions of Section
4.9(a)(4)), prepare and furnish to such seller a reasonable number of copies of
a supplement or amendment to such prospectus so that, in the case of the
Registration Statement, it will not contain any untrue statement of material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, not misleading, and that in the case
of any prospectus, it will not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statement
therein, in light of the circumstances in which they were made, not misleading;

                        (6)   notify each seller of any Registrable Securities
covered by such Registration Statement, the Holders’ Counsel and the managing
underwriter(s), if any, (i) when such Registration Statement or the prospectus
or any prospectus supplement or post-effective amendment has been filed and,
with respect to such Registration Statement or any post-effective amendment,
when the same has become effective, (ii) of any request by the SEC for
amendments or supplements to such Registration Statement or to amend or to
supplement such prospectus or for additional information, (iii) of the issuance
by the SEC of any stop order suspending the effectiveness of such Registration
Statement or the initiation of any proceedings for any of such purposes, (iv) if
at any time the representations and warranties of the Company contained in any
underwriting agreement contemplated by Section 4.9(c)(11) below cease to be true
and correct, and (v) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose;

                        (7)   upon the occurrence of an event contemplated in
Section 4.9(c)(5) or in Section 4.9(c)(6)(ii), (c)(6)(iii), (c)(6)(iv) or
(c)(6)(v) (but subject to the delay provisions of Section 4.9(a)(4)), prepare a
supplement or amendment to the Registration Statement or supplement to the
related prospectus or any document incorporated or deemed to be incorporated
therein by reference, or file any other required document so that such
prospectus as thereafter delivered to the sellers of such Registrable Securities
will not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein not misleading in the light of the
circumstances under which they were made;

                        (8)   cause all such Registrable Securities to be listed
on each securities exchange on which similar securities issued by the Company
are then listed or, if no similar securities issued by the Company are then
listed on any securities exchange, use its reasonable best efforts to cause all
such Registrable Securities to be listed on the New York Stock Exchange or the
NASDAQ stock market, as determined by the Company;

                        (9)   provide a transfer agent and registrar for all
such Registrable Securities not later than the effective date of such
Registration Statement;

                        (10)   enter into such customary agreements (including
underwriting agreements and, subject to Section 4.9(g), lock-up agreements in
customary form, and including provisions with respect to indemnification and
contribution in customary form) and take all such other customary actions as the
Investor, the participating transferees or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (including, making members of management and executives of the
Company available to participate in “road show,” similar sales events and other
marketing activities; provided that the Company shall not be required to make
members of management and executives of the Company so available for more than
five consecutive days or more than 10 days in any 365 day period);

                        (11)   in connection with any underwritten offering,
make such representations and warranties to the sellers and the managing
underwriter(s), if any, with respect to the business of the Company and the
Company Subsidiaries, and the Registration Statement, prospectus, and documents
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by the issuer in underwritten
offerings, and, if true, make customary confirmations of the same if and when
requested;

                        (12)   if requested by any seller of Registrable
Securities, or the managing underwriter(s), if any, promptly include in a
prospectus supplement or amendment such information as the seller or managing
underwriter(s), if any, may reasonably request in order to permit the intended
method of distribution of such securities and make all required filings of such
prospectus supplement or such amendment as soon as practicable after the Company
has received such request;

                        (13)   in the case of certificated Registrable
Securities, cooperate with the sellers of such Registrable Securities and the
managing underwriter(s), if any, to facilitate the timely preparation and
delivery of certificates (not bearing any legends) representing Registrable
Securities to be sold after receiving written representations from each seller
that that the Registrable Securities represented by the certificates so
delivered by such seller will be transferred in accordance with the Registration
Statement, and enable such Registrable Securities to be in such denominations
and registered in such names as the sellers or managing underwriters, if any,
may request at least two business days prior to any sale of Registrable
Securities;

                        (14)   make available for inspection by any seller of
Registrable Securities and the Holders’ Counsel, any underwriter participating
in any disposition pursuant to such Registration Statement and any attorney,
accountant or other agent retained by any such seller or underwriter, all
financial and other records, pertinent corporate documents and documents
relating to the business of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such Registration Statement, provided that it shall be
a condition to such inspection and receipt of such information that the
inspecting person (i) enter into a confidentiality agreement in form and
substance reasonably satisfactory to the Company and (ii) agree to minimize the
disruption to the Company’s business in connection with the foregoing;

                        (15)   otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC and any applicable
national securities exchange;

                        (16)   timely provide to its security holders earning
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder;

                        (17)   in the event of the issuance of any stop order
suspending the effectiveness of a Registration Statement, or of any order
suspending or preventing the use of any related prospectus or ceasing trading of
any securities included in such Registration Statement for sale in any
jurisdiction, use every reasonable effort to promptly obtain the withdrawal of
such order;

                        (18)   obtain one or more comfort letters, addressed to
the underwriters, if any, dated the effective date of such Registration
Statement and the date of the closing under the underwriting agreement for such
offering, signed by the Company’s independent public accountants (and if
necessary, any other independent certified public accountants of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Registration Statement) in customary form
and covering such matters of the type customarily covered by comfort letters as
such underwriters shall reasonably request;

                        (19)   provide legal opinions of the Company’s counsel,
addressed to the underwriters, if any, dated the date of the closing under the
underwriting agreement, with respect to the Registration Statement, each
amendment and supplement thereto (including the preliminary prospectus) and such
other documents relating thereto as the underwriter shall reasonably request in
customary form and covering such matters of the type customarily covered by
legal opinions of such nature; and

                        (20)   obtain any required regulatory or shareholder
approval necessary for the Investor or any transferee to sell its Registrable
Securities in an offering.

                        (21)   As a condition to registering Registrable
Securities, the Company may require each Investor and transferee holding
Registrable Securities as to which any registration is being effected to furnish
the Company with such information regarding such person and pertinent to the
disclosure requirements relating to the registration and the distribution of
such securities as the Company may from time to time reasonably request in
writing.

                (d)   Registration Expenses.

                        (1)   Except as otherwise provided in this Agreement,
all expenses incidental to the Company’s performance of or compliance with this
Agreement, including all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, word processing, duplicating and
printing expenses, messenger, telephone and delivery expenses, expenses incurred
in connection with any road show, and fees and disbursements of counsel for the
Company and all independent certified public accountants and other persons
retained by the Company (all such expenses, “Registration Expenses”), will be
borne by the Company. The Company will, in any event, pay its internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit or quarterly
review, the expenses of any liability insurance and the expenses and fees for
listing the securities to be registered on each securities exchange on which
similar securities issued by the Company are then listed or on the New York
Stock Exchange or the NASDAQ stock market. The holders of the securities so
registered shall pay all underwriting discounts, selling commissions and
transfer taxes applicable to the sale of Registrable Securities hereunder and
any other Registration Expenses required by law to be paid by a selling holder
pro rata on the basis of the amount of proceeds from the sale of their shares so
registered.

                        (2)   In connection with each Demand Registration and
each Piggyback Registration, the Company will reimburse the Sellers of
Registrable Securities for the reasonable fees and disbursements of their
counsel (“Holders’ Counsel”).

                (e)   Participation in Underwritten Registrations.

                        (1)   None of the Investors or any transferee may
participate in any registration hereunder that is underwritten unless such
person (i) agrees to sell its Registrable Securities on the basis provided in
the underwriting arrangements in customary form entered into pursuant to this
Agreement (including pursuant to the terms of any over-allotment or “green shoe”
option requested by the managing underwriter(s), provided that no such person
will be required to sell more than the number of Registrable Securities that
such person has requested the Company to include in any registration), (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, provided that such person shall not be
required to make any representations or warranties other than those related to
title and ownership of shares and as to the accuracy and completeness of
statements made in a Registration Statement, prospectus, offering circular, or
other document in reliance upon and in conformity with written information
furnished to the Company or the managing underwriter(s) by such person, and
(iii) cooperates with the Company’s reasonable requests in connection with such
registration or qualification (it being understood that the Company’s failure to
perform its obligations hereunder, which failure is caused by such person’s
failure to cooperate with such reasonable requests, will not constitute a breach
by the Company of this Agreement). Notwithstanding the foregoing, the liability
of any Investor or transferee participating in such an underwritten registration
shall be limited to an amount equal to the amount of gross proceeds attributable
to the sale of such person’s Registrable Securities.

                        (2)   Each person that is participating in any
registration hereunder agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 4.9(c)(5) and
(c)(6), such person will forthwith discontinue the disposition of its
Registrable Securities pursuant to the Registration Statement until such person
receives copies of a supplemented or amended prospectus as contemplated by such
Section 4.9(c)(5), (c)(6) and (c)(7). In the event the Company gives any such
notice, the applicable time period mentioned in Section 4.9(c)(2) during which a
Registration Statement is to remain effective will be extended by the number of
days during the period from and including the date of the giving of such notice
pursuant to this Section 4.9(e)(2) to and including the date when each seller of
a Registrable Security covered by such Registration Statement will have received
the copies of the supplemented or amended prospectus contemplated by Section
4.9(c)(5), (c)(6) and (c)(7).

                (f)   Rule 144. The Company will use its reasonable best efforts
to timely file all reports and other documents required to be filed by it under
the Securities Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder (or, if the Company is not required to file such reports, it
will, upon the request of an Investor or transferee, make publicly available
such information as necessary to permit sales pursuant to Rule 144 or Regulation
S under the Securities Act), and it will take such further action as any
Investor or transferee may reasonably request, to the extent required from time
to time to enable such person to sell shares of Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 or Regulation S under the Securities Act, as such rules
may be amended from time to time, or (ii) any similar rule or regulation
hereafter adopted by the SEC. Upon the request of any Investor or transferee,
the Company will deliver to such person a written statement as to whether it has
complied with such information requirements, and, if not, the specifics thereof.

                (g)   Holdback. In consideration for the Company agreeing to its
obligations under this Agreement, each Investor (and any transferee) agrees in
connection with any registration of the Company’s securities (whether or not
such person is participating in such registration) upon the request of the
Company and the underwriters managing any underwritten offering of the Company’s
securities, not to effect (other than pursuant to such registration) any public
sale or distribution of Registrable Securities, including any sale pursuant to
Rule 144 or Rule 144A, or make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any Registrable Securities, any other
equity securities of the Company or any securities convertible into or
exchangeable or exercisable for any equity securities of the Company without the
prior written consent of the Company or such underwriters, as the case may be,
during the Holdback Period; provided that nothing herein will prevent any such
holder that is a partnership or corporation from making a distribution of
Registrable Securities to the partners or shareholders thereof or a transfer to
an Affiliate that is otherwise in compliance with applicable securities laws, so
long as such distributees or transferees agree to be bound by the restrictions
set forth in this Section 4.9(g). With respect to such underwritten offering of
Registrable Securities covered by a registration pursuant to Section 4.9(a) or
4.9(b), the Company further agrees not to effect (other than pursuant to such
registration or pursuant to a Special Registration) any public sale or
distribution, or to file any Registration Statement (other than such
registration or a Special Registration) covering any of its equity securities,
or any securities convertible into or exchangeable or exercisable for such
securities, during the Holdback Period with respect to such underwritten
offering, if required by the managing underwriter. “Holdback Period” means, with
respect to any registered offering covered by this Agreement, (1) 90 days after
and during the ten days before, the effective date of the related Registration
Statement or, in the case of a takedown from a shelf registration statement, 90
days after the date of the prospectus supplement filed with the Commission in
connection with such takedown and during such prior period (not to exceed ten
days) as the Company has given reasonable written notice to the holder of
Registrable Securities or (2) such shorter period as the Investor, the Company
and the underwriter of such offering, if any, shall agree.

                4.10 Articles of Amendment. In connection with the Closing, the
Company shall file the Preferred Stock Articles of Amendment for the Convertible
Preferred Stock in the form attached to this Agreement as Exhibit A in the State
of Washington, and such Preferred Stock Articles of Amendment shall continue to
be in full force and effect as of the Closing Date.

                4.11 Reset.

                        (a)   If, from the date hereof until the date that is
eighteen months after the Closing Date:

                (1)   the Company issues or sells, or agrees to issue or sell,
more than $500 million of Common Stock (or other securities that are convertible
into or exchangeable or exercisable for, or are otherwise linked to, Common
Stock) at a purchase (or reference, implied, conversion, exchange or comparable)
price (the “New Issuance Price”) per share less than the Reference Purchase
Price (a “Reset Issuance”), or

                (2)   there occurs any Fundamental Change in which the
Underlying Security Price (together with the New Issuance Price, the “Reset
Price”) is less than the Reference Purchase Price (a “Triggering Fundamental
Change” and, together with a Reset Issuance, a “Reset Event”).

then, on the earlier of (A) the second business day after the closing of any
Reset Issuance and (B) the date of the occurrence of a Triggering Fundamental
Change (or, if later, on the Closing Date, or, if later, on the second business
day following the later of (x) the average price calculation specified below in
this Section 4.11 and (y) the shareholder approval specified below in this
Section 4.11, if and as applicable), the Company shall make a payment to each
Investor (the “Reset Payment”), equal to the product of (i) an amount equal to
the (z) Reference Purchase Price minus the Reset Price, divided by (y) the
Reference Purchase Price multiplied by (ii) the aggregate amount paid by such
Investor pursuant to Article I (including, (1) if any Warrant has been exercised
by such Investor prior to such date, the aggregate exercise price paid by such
Investor for the Warrant shares and (2) if any Warrant has been exchanged for
convertible preferred stock by such Investor prior to such date, the value of
Warrant as calculated pursuant to the terms of the Warrant), grossed up as
required to compensate each Investor for any diminution in value in the
Securities resulting from such Reset Payment; provided that the Company may, at
its option and as an alternative to making all or any portion of such Reset
Payment, instead pay the Reset Payment due each Investor by delivering to such
Investor shares of Common Stock valued at the lower of the Market Price of a
share of Common Stock as of (x) the last trading day prior to the date on which
this payment occurs or (y) the first date of the announcement of the Reset
Issuance or the Preliminary Fundamental Change that resulted in a Triggering
Fundamental Change, but solely to the extent that any such issuance of shares of
Common Stock would not result in (A) such Investor owning or being deemed for
applicable regulatory purposes to own 25% or more of the voting securities of
the Company (or the surviving corporation resulting from such Triggering Change
of Control), (B) unless the OTS shall have issued a written acceptance of a
rebuttal of control submission by such Investor pursuant to 12 C.F.R. §574.4(e),
such Investor owning or being deemed for applicable regulatory purposes to own
10% or more of the total number of voting securities of the Company Common Stock
then outstanding (or the surviving corporation resulting from such Triggering
Change of Control) or (C) the Company failing to comply with applicable New York
Stock Exchange requirements or the requirement of any other Governmental Entity
(provided that, in the case of this clause (C), the Company shall, at its
election, have a reasonable period of time in which to seek any shareholder
approval required to satisfy such requirements and the Company’s payment
obligation pursuant hereto shall be postponed until such time as such
shareholder approval shall have been obtained or denied). 

                        (b)   For purposes of this Section 4.11:

                (1)   “Fundamental Change” has the meaning set forth in the
Warrant Certificate.

                (2)   “Market Price” has the meaning set forth in the Warrant
Certificate.

                (3)   “Preliminary Fundamental Change” has the meaning set forth
in the Warrant Certificate.

                (4)   “Underlying Security Price” has the meaning set forth in
Exhibit A to the Warrant Certificate.

                        (c)   Any such Reset Payment shall be treated by the
parties as an adjustment to the purchase price paid by the Investor for the
shares of Common Stock, Convertible Preferred Stock and/or Warrants, as
relevant.

                4.12  Repurchase Obligation. If the Closing does not occur
within three business days of the Initial Closing, the Company shall repurchase
from TPG VI the shares of Common Stock and Convertible Preferred Stock and
Warrants purchased by TPG VI pursuant to this Agreement for an aggregate
purchase price in cash equal to the total of the amounts set forth opposite TPG
VI’s name in Schedule 1 to this Agreement.

ARTICLE V

TERMINATION

                5.1  Termination. This Agreement may be terminated prior to the
Closing:

                (a)   by mutual written agreement of the Company and the
Investors;

                (b)   by any party, upon written notice to the other parties, in
the event that the Closing does not occur on or before January 31, 2009;
provided, however, that the right to terminate this Agreement pursuant to this
Section 5.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date; or

                (c)   by any party, upon written notice to the other parties, in
the event that any Governmental Entity shall have issued any order, decree or
injunction or taken any other action restraining, enjoining or prohibiting any
of the transactions contemplated by this Agreement, and such order, decree,
injunction or other action shall have become final and nonappealable.

                5.2  Effects of Termination.  In the event of any termination of
this Agreement as provided in Section 5.1, this Agreement (other than Section
3.2(b) and Article VI, which shall remain in full force and effect) shall
forthwith become wholly void and of no further force and effect; provided that
nothing herein shall relieve any party from liability for intentional breach of
this Agreement.

ARTICLE VI

MISCELLANEOUS

                6.1  Survival.  Each of the representations and warranties set
forth in this Agreement shall survive the Closing under this Agreement but only
for a period of two years following the Closing Date (or until final resolution
of any claim or action arising from the breach of any such representation and
warranty, if notice of such breach was provided prior to the second anniversary
of the Closing Date) and thereafter shall expire and have no further force and
effect, including in respect of Section 4.7. Except as otherwise provided
herein, all covenants and agreements contained herein, other than those which by
their terms are to be performed in whole or in part after the Closing Date,
shall terminate as of the Closing Date.

                6.2  Expenses.  Each of the parties will bear and pay all other
costs and expenses incurred by it or on its behalf in connection with the
transactions contemplated pursuant to this Agreement.

                6.3   Amendment.  No amendment or waiver of any provision of
this Agreement will be effective with respect to any party unless made in
writing and signed by an officer of a duly authorized representative of such
party.  No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

                6.4  Waivers.  The conditions to each party’s obligation to
consummate the Closing are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver of any party to this Agreement, as the case may be, will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party that makes express reference to the provision or provisions subject to
such waiver.

                6.5  Counterparts and Facsimile.  For the convenience of the
parties hereto, this Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this Agreement may be delivered by facsimile and such
facsimiles will be deemed as sufficient as if actual signature pages had been
delivered.

                6.6.  Governing Law.  This Agreement will be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State. The parties
hereby irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of the state and federal courts located in the Borough of
Manhattan, State of New York for any actions, suits or proceedings arising out
of or relating to this Agreement and the transactions contemplated hereby.

                6.7  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

                6.8   Notices.  Any notice, request, instruction or other
document to be given hereunder by any party to the other will be in writing and
will be deemed to have been duly given (a) on the date of delivery if delivered
personally or by telecopy or facsimile, upon confirmation of receipt, (b) on the
first business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

                        (a)   If to any of the TPG Investors:

> > > such Investor
> > > c/o TPG Capital, L.P.
> > > Olympic Investment Partners, L.P.
> > > 301 Commerce Street, Suite 3300
> > > Fort Worth, Texas 76102
> > > Attention:  Clive D. Bode
> > >                      Vice President and Secretary
> > > Fax:  (817) 871-4001
> > > 
> > > with a copy (which copy alone shall not constitute notice):
> > > 
> > > Cleary Gottlieb Steen & Hamilton LLP
> > > 2000 Pennsylvania Avenue, NW
> > > Washington, DC 20006
> > > Attention:  Kenneth L. Bachman, Jr.
> > >                      Derek M. Bush
> > > Fax:  (202) 974-1999
> > > 
> > > and 
> > > 
> > > Cleary Gottlieb Steen & Hamilton LLP
> > > One Liberty Plaza
> > > New York, NY 10006
> > > Attention:    Michael L. Ryan
> > >                       Benet J. O’Reilly
> > > Fax:  (212) 225-3999

                        (b)   If to the Company:

> > > Washington Mutual, Inc.
> > > Legal Department
> > > 1301 Second Avenue
> > > Seattle, Washington 98101, WMC 3501
> > > Attn: Charles Smith
> > > Facsimile: (206) 377-2236
> > > 
> > > with a copy (which copy alone shall not constitute notice):
> > > 
> > > Simpson Thacher & Bartlett LLP
> > > 425 Lexington Avenue
> > > New York, New York 10017
> > > Attn: Lee Meyerson
> > >             Maripat Alpuche
> > > Telephone: (212) 455-2000
> > > Fax: (212) 455-2502

                6.9  Entire Agreement, Etc.  (a)  This Agreement (including the
Exhibits, Schedules and Disclosure Schedules hereto) constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof; and (b) this Agreement will not be
assignable by operation of law or otherwise (any attempted assignment in
contravention hereof being null and void); provided that any Investor may assign
its rights and obligations under this Agreement to any Affiliate under common
control with such Investor’s ultimate parent entity or general partner of such
Investor, but in each case only if the transferee agrees in writing for the
benefit of the Company (with a copy thereof to be furnished to the Company) to
be bound by the terms of this Agreement (any such transferee shall be included
in the term “Investor”); provided, further, that no such assignment shall
relieve such Investor of its obligations hereunder.  Without limiting the
foregoing, none of the rights of any Investor hereunder shall be assigned to, or
enforceable by, any person to whom an Investor may Transfer Securities
(including any shares of Common Stock issued upon conversion or exercise of the
Convertible Preferred Stock or Warrants).

                6.10  Other Definitions.  Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time.

                        (a)   the term “Affiliate” means, with respect to any
person, any person directly or indirectly controlling, controlled by or under
common control with, such other person. For purposes of this definition,
“control”(including, with correlative meanings, the terms “controlled by” and
“under common control with”) when used with respect to any person, means the
possession, directly or indirectly, of the power to cause the direction of
management or policies of such person, whether through the ownership of voting
securities by contract or otherwise;

                        (b)   the word “or” is not exclusive;

                        (c)   the words “including,” “includes,” “included” and
“include” are deemed to be followed by the words “without limitation”; and

                        (d)   the terms “herein,” “hereof”and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision;

                        (e)   “business day” means any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York or in the State of Washington generally
are authorized or required by law or other governmental actions to close;

                        (f)   “person”has the meaning given to it in Section
3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act; and

                        (g)   all article, section, paragraph or clause
references not attributed to a particular document shall be references to such
parts of this Agreement, and all exhibit, annex and schedule references not
attributed to a particular document shall be references to such exhibits,
annexes and schedules to this Agreement.

                6.11  Captions.  The article, section, paragraph and clause
captions herein are for convenience of reference only, do not constitute part of
this Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

                6.12  Severability.  If any provision of this Agreement or the
application thereof to any person (including, the officers and directors of the
Investors and the Company) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

                6.13   No Third Party Beneficiaries.  Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
other than the parties hereto, any benefit right or remedies, except that the
provisions of Sections 4.7 and 4.9 shall inure to the benefit of the persons
referred to in that Section.

                6.14  Time of Essence.  Time is of the essence in the
performance of each and every term of this Agreement.

                6.15  Certain Adjustments.  If the representations and
warranties set forth in Section 2.2(b) shall not be true and correct as of the
Closing Date, the number of shares of Common Stock and the number of shares of
Convertible Preferred Stock shall be, at the Investors’ option, proportionately
adjusted to provide the Investors the same economic effect as contemplated by
this Agreement in the absence of such failure to be true and correct.

                6.16  Public Announcements.  Subject to each party’s disclosure
obligations imposed by law or regulation or the rules of any stock exchange upon
which its securities are listed, each of the parties hereto will cooperate with
each other in the development and distribution of all news releases and other
public information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and no party hereto will make any
such news release or public disclosure without first consulting with the other
party hereto and receiving its consent (which shall not be unreasonably withheld
or delayed) and each party shall coordinate with the other with respect to any
such news release or public disclosure.

                6.17  Specific Performance.  The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms.  It is accordingly
agreed that the parties shall be entitled to seek specific performance of the
terms hereof, this being in addition to any other remedies to which they are
entitled at law or equity.

* * *

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by the duly authorized officers of the parties hereto as of the date
first herein above written.

 

 

WASHINGTON MUTUAL, INC.

 

 

 

 

 

By:                                                                                  

 

            Name:

 

            Title:

 

 

 

OLYMPIC INVESTMENT PARTNERS, L.P.

 

 

 

 

 

By:                                                                                  

 

            Name:

 

            Title:

 

 

 

TPG Partners VI, L.P.

 

 

 

 

 

By:                                                                                  

 

            Name:

 

            Title:

 

 

 

 

[Signature Page to Investment Agreement]

 